Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

DIGITAL CINEMA IMPLEMENTATION PARTNERS, LLC

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

 

DATED AS OF MARCH 10, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions; Interpretation

11

ARTICLE 2

FORMATION

11

2.1

Formation; Qualification

11

2.2

Name

12

2.3

Term

12

2.4

Headquarters Office

12

2.5

Registered Agent and Office

12

2.6

Purposes

12

2.7

Powers

13

ARTICLE 3

MEMBERS AND INTERESTS

13

3.1

Members

13

3.2

Meeting of Members

14

3.3

Certain Duties and Obligations of the Members

15

3.4

Units

15

3.5

Authorization and Issuance of Additional Units

15

3.6

Business Opportunities

16

ARTICLE 4

MANAGEMENT AND OPERATIONS

16

4.1

Management of the Company

16

4.2

Composition of the Board

17

4.3

Board Committees

19

4.4

Board Meetings

19

4.5

Matters Requiring Board Approval

20

4.6

Officers

23

4.7

Officers and Directors Insurance

24

4.8

Budget

24

4.9

Limitation of Liability; Exculpation

24

4.10

Indemnification

25

4.11

Title to Assets

26

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 5

CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

27

5.1

Capital Contributions

27

5.2

Loans from Members

29

5.3

Loans from Third Parties

29

5.4

Non-Funding Member

29

5.5

Distributions

30

5.6

Valuation

31

ARTICLE 6

BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

31

6.1

General Accounting Matters

31

6.2

Certain Tax Matters

32

6.3

Elections

33

6.4

Tax Year

33

6.5

Withholding Requirements

33

6.6

Reports to Members

33

6.7

Auditors

34

6.8

Transfers During Year

34

6.9

Code Section 754 Election

35

6.10

Tax Classification

35

ARTICLE 7

DISSOLUTION

35

7.1

Dissolution

35

7.2

Winding-Up

35

7.3

Final Distribution

36

ARTICLE 8

TRANSFER; SUBSTITUTION; ADJUSTMENTS

37

8.1

Restrictions on Transfer

37

8.2

Substituted Members

38

8.3

Transfers to Permitted Transferees

38

8.4

Effect of Void Transfers

39

8.5

Third Party Transferee

39

8.6

Rights of First Offer

39

ARTICLE 9

WITHDRAWAL OF MEMBER

41

9.1

Withdrawal of a Founding Member

41

9.2

Effect of Withdrawal

42

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 10

MISCELLANEOUS

42

10.1

Agreement to Cooperate; Further Assurances

42

10.2

Amendments

42

10.3

Confidentiality

42

10.4

Injunctive Relief

43

10.5

Successors, Assigns and Transferees

44

10.6

Notices

44

10.7

Integration

44

10.8

Severability

44

10.9

Counterparts

45

10.10

Governing Law; Submission to Jurisdiction

45

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

DIGITAL CINEMA IMPLEMENTATION PARTNERS, LLC

 

This Amended and Restated Limited Liability Company Operating Agreement (this
“Agreement”) of Digital Cinema Implementation Partners, LLC, a Delaware limited
liability company (the “Company”), is made and entered into as of March 10,
2010, by and among each of the parties hereto.

 

RECITALS

 

WHEREAS, American Multi-Cinema, Inc., a Missouri corporation (“AMC” or the “AMC
Founding Member”), Regal/DCIP Holdings, LLC, a Delaware limited liability
company (“Regal” or the “Regal Founding Member”), and Cinemark Media, Inc., a
Delaware corporation (“Cinemark Media” or the “Cinemark Founding Member”) formed
the Company and entered into the original limited liability company operating
agreement as of February 12, 2007 (the “Original Agreement”) for the purposes of
(i) engaging in the Digital Cinema Business and acquiring, holding, managing and
otherwise dealing with the assets and liabilities associated therewith, and
(ii) engaging in such other business activities as determined under the terms of
this Agreement;

 

WHEREAS, AMC, Regal and Cinemark Media have made Capital Contributions to the
Company in the amounts listed on Exhibit A hereto;

 

WHEREAS, each of AMC, Regal and Cinemark Media desire to amend and restate the
Original Agreement on the terms set forth herein; and

 

WHEREAS, the respective board of directors and manager of each of AMC, Regal and
Cinemark Media, respectively, have approved this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


ARTICLE 1

 


DEFINITIONS

 

1.1          Defined Terms.  The following terms shall have the following
meanings in this Agreement:

 

“Additional Required Funding Notice” has the meaning set forth in the Equity
Contribution Agreement.

 

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person.  Notwithstanding the foregoing, (i) no
Member shall be deemed an

 

1

--------------------------------------------------------------------------------


 

Affiliate of the Company, (ii) the Company shall not be deemed an Affiliate of
any Member, (iii) no stockholder of REG, or any of such stockholder’s Affiliates
(other than REG and its Subsidiaries) shall be deemed an Affiliate of any Member
or the Company, (iv) no stockholder of Marquee Holdings, or any of such
stockholder’s Affiliates (other than Marquee Holdings and its Subsidiaries)
shall be deemed an Affiliate of any Member or the Company, and (v) no
stockholder of Cinemark, or any of such stockholder’s Affiliates (other than
Cinemark and its Subsidiaries) shall be deemed an Affiliate of any Member or the
Company.

 

“Agreement” has the meaning set forth in the preamble of this Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Allocations Exhibit” means Exhibit B to this Agreement.

 

“AMC” has the meaning set forth in the Recitals of this Agreement or its
successor.

 

“AMC Director” has the meaning set forth in Section 4.2(a)(i) of this Agreement.

 

“AMC Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Beneficial Owner” or “beneficial owner” (including, with correlative meanings,
the terms “beneficial ownership” and “beneficially owns”) has the meaning
attributed to it in Rules 13d-3 and 13d-5 under the Exchange Act, whether or not
applicable, except that a Person shall be deemed to have Beneficial Ownership of
all Units that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time or is exercisable only
upon the occurrence of a subsequent condition.

 

“Board” means the Board of Directors of the Company.

 

“Budget” means an annual operating and capital budget of the Company, including,
among other things, anticipated revenues, expenditures (capital and operating),
and cash and capital requirements (including any additional Capital
Contributions) of the Company for the following year.

 

“Budget Deadlock” has the meaning set forth in Section 4.5 of this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday, federal holiday or
other day on which commercial banks in New York, New York are authorized or
required by law to close.

 

“Capital Account” has the meaning set forth in the Allocations Exhibit.

 

“Capital Contribution” means the total amount contributed (or deemed to be
contributed) to the Company in Cash and the value of Contributed Equipment set
forth in the applicable Installation Agreement, and all other assets (at the
agreed fair market value (net of all liabilities secured by such assets that the
Company is considered to assume or take subject to Section 752 of the Code))
contributed to the Company by a Member.

 

2

--------------------------------------------------------------------------------


 

“Cash” means cash, amounts credited to deposit accounts and other immediately
available funds that are denominated in Dollars.

 

“Cash Equivalents” means (i) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America (or any agency thereof to the extent such obligations are backed by the
full faith and credit of the United States of America), in each case maturing
within one year from the date of acquisition thereof; (ii) investments in
commercial paper maturing within 270 days from the date of acquisition thereof
and having, at such date of acquisition, the highest credit rating obtainable
from Standard & Poor’s Corporation or any successor rating agency (“S&P”) or
Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”);
(iii) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that (1) has a combined
capital and surplus and undivided profits of not less than $500,000,000, (2) has
a long-term unsecured debt rating of “Aa3” or better by Moody’s or, if not rated
by Moody’s then otherwise approved by Moody’s, and (3) whose deposits are
insured by the FDIC; (iv) fully collateralized repurchase agreements with a term
of not more than 30 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above; (v) money market funds that (A) comply with the criteria set
forth in Rule 2a 7 under the Investment Company Act of 1940, (B) are rated AAA
by S&P and Aaa by Moody’s, and (C) have portfolio assets of at least
$5,000,000,000; and (vi) in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

 

“Cause” means (i) willful malfeasance or willful misconduct by a Director or
Officer in connection with the performance of his or her duties as such,
(ii) the commission by a Director or Officer of (A) any felony or (B) a
misdemeanor involving moral turpitude or (iii) a determination by a court of
competent jurisdiction in the United States that such Director or Officer, as
such or in any other capacity (whether or not relating to the Company), breached
a fiduciary duty owed by him or her to another Person.

 

“CEO” has the meaning set forth in Section 4.6(b)(i) of this Agreement.

 

“CEO Director” has the meaning set forth in Section 4.2(a)(iv) of this
Agreement.

 

“Certificate” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Chairman” has the meaning set forth in Section 4.2(b) of this Agreement.

 

“Change of Control” with respect to any Person that is not an individual, means
(i) any merger or consolidation with or into any other entity or any other
similar transaction, whether in a single transaction or series of related
transactions, where (A) the members or stockholders of such Person immediately
prior to such transaction in the aggregate cease to own

 

3

--------------------------------------------------------------------------------


 

at least 50% of the voting securities of the entity surviving or resulting from
such transaction (or its stockholders or the Ultimate Parent thereof) or (B) any
Person or Group becomes the beneficial owner of more than 50% of the voting
securities of the entity surviving or resulting from such transaction (or its
stockholders or the Ultimate Parent thereof), (ii) any transaction or series of
related transactions in which in excess of 50% of such Person’s voting power is
Transferred to any other Person or Group or (iii) the sale or Transfer by such
Person of all or substantially all of its assets.

 

“Cinemark” means Cinemark Holdings, Inc. or its successor or any Person that
wholly owns Cinemark, directly or indirectly, in the future.

 

“Cinemark Director” has the meaning set forth in Section 4.2(a)(ii) of this
Agreement.

 

“Cinemark Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Cinemark Media” has the meaning set forth in the Recitals of this Agreement or
any successor of Cinemark Media.

 

“Closing Date” has the meaning set forth in the Kasima Parent Holdings LLC
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the rules and regulations thereunder in effect from
time to time.  Any reference herein to a specific provision of the Code shall
mean, where appropriate, the corresponding provision in any successor statute.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Rejection” has the meaning set forth in Section 8.6(c) of this
Agreement.

 

“Confidential Information” has the meaning set forth in Section 10.3(a) of this
Agreement.

 

“Contributed Equipment” has the meaning set forth in the applicable Installation
Agreement.

 

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting Equity Interests, as trustee or executor, by contract or
otherwise.

 

“Digital Cinema Business” means the administration of all functions required of
the Company or any Subsidiary of the Company under the Transaction Documents.

 

4

--------------------------------------------------------------------------------


 

“Digital System” has the meaning set forth in the Equipment Lease Agreement.

 

“Director” means a member of the Board.

 

“Equipment” has the meaning set forth in the Equipment Lease Agreement.

 

“Equipment Lease Agreements” means (a) the Master Equipment Lease Agreement,
dated as of March 10, 2010, by and between Kasima, LLC and Regal, (b) the Master
Equipment Lease Agreement, dated as of March 10, 2010, by and between Kasima,
LLC and Cinemark and (c) the Master Equipment Lease Agreement, dated as of
March 10, 2010, by and between Kasima, LLC and AMC.

 

“Equity Contribution Agreement” means that certain Equity Contribution Agreement
dated as of March 10, 2010, by and between the Company and Kasima Parent
Holdings, LLC.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited), limited liability company interests or equivalent ownership
interests in or issued by, or interests, participations or other equivalents to
share in the revenues or earnings of (except as provided in any service
agreement that includes a revenue-sharing component entered into in the ordinary
course of business), such Person or securities convertible into, or exchangeable
or exercisable for, such shares, interests, participations or other equivalents
and options, warrants or other rights to acquire such shares, interests,
participations or other equivalents; provided that discounts and rebates granted
in the ordinary course of business shall not in any event constitute an Equity
Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Excess Costs” shall have the meaning set forth in the Kasima Parent Holdings
LLC Agreement.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Exhibitor” means AMC, Cinemark USA, Inc., a Texas corporation, and Regal
Entertainment Group, a Delaware corporation.

 

“Exhibitor Escrow Account” means an escrow account established by Kasima, LLC
for the purpose of holding proceeds of Capital Contributions made pursuant to
Sections 5.1(c) and (d).

 

“Fiscal Period” means (a) the period commencing on January 1 and ending on
March 31, 2010 and (b) any subsequent three month period commencing on each of
January 1,

 

5

--------------------------------------------------------------------------------


 

April 1, July 1 or October 1 and ending on the succeeding March 31, June 30,
September 30 and December 31.

 

“Fiscal Year” means (a) the period commencing on January 1 and ending on
December 31, 2010 and (b) any subsequent twelve month period commencing on
January 1 and ending on the succeeding December 31.

 

“Foreign Subsidiary” means any Subsidiary that is not a Subsidiary incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.

 

“Founding Member(s)” means each of the AMC Founding Member, the Cinemark
Founding Member and the Regal Founding Member, and any of their respective
replacements as provided in Section 3.1(e).

 

“Funding Notice” has the meaning set forth in the Equity Contribution Agreement.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Asset Value” has the meaning set forth in the Allocations Exhibit.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Exchange Act.

 

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments issued by such Person, (iii) all obligations of such Person
to pay the deferred purchase price for property or services, except trade
accounts payable arising in the ordinary course of business and consistent with
past practice, (iv) all reimbursement obligations of such Person in respect of
letters of credit or other similar instruments, (v) all Indebtedness of others
secured by any lien, encumbrance or mortgage on any asset of such Person, and
(vi) all Indebtedness of others guaranteed (whether by virtue of partnership
arrangements, agreements to keep well, agreements to purchase assets, goods,
securities or services, agreements to take-or-pay or agreements to maintain a
minimum net worth, financial ratio or similar requirements, or otherwise) by
such Person.

 

“Indemnitee” has the meaning set forth in Section 4.9(a) of this Agreement.

 

“Installation Agreements” means each of (a) the Installation Agreement dated as
of March 10, 2010, between Kasima, LLC and AMC, (b) the Installation Agreement
dated as of March 10, 2010, between Kasima, LLC and Regal, and (c) the
Installation Agreement dated as of March 10, 2010, between Kasima, LLC and
Cinemark USA, Inc.

 

6

--------------------------------------------------------------------------------


 

“Intellectual Property” means all U.S., state and foreign intellectual property,
including but not limited to all (i) (a) patents, inventions, discoveries,
processes and designs; (b) copyrights and works of authorship in any media;
(c) trademarks, service marks, trade names, trade dress and other source
indicators and the goodwill of the business symbolized thereby;  (d) software;
and (e) trade secrets and other confidential or proprietary documents, ideas,
plans and information; (ii) registrations, applications and recordings related
thereto; (iii) rights to obtain renewals, extensions, continuations or similar
legal protections related thereto; and (iv) rights to bring an action at law or
in equity for the infringement or other impairment thereof.

 

“Interest” means a limited liability company interest in the Company as provided
in this Agreement and under the LLC Act and, in addition, any and all rights and
benefits to which a Member is entitled under this Agreement, together with all
obligations of such Person to comply with, and rights to benefit from, the terms
and provisions of this Agreement.  Interests shall be expressed as a number of
Units and as a number of any additional Interests issued by the Company pursuant
to Section 3.5.

 

“Joint Venture Agreements” means, collectively, this Agreement and the Software
License Agreement.

 

“Joint Venture Purposes” has the meaning set forth in Section 2.6(b) of this
Agreement.

 

“Kasima Parent Holdings LLC” means Kasima Parent Holdings, LLC, a Delaware
limited liability company.

 

“Kasima Parent Holdings LLC Agreement” means that certain Limited Liability
Agreement of Kasima Parent Holdings, LLC, dated as of March 10, 2010, as
amended, supplemented, restated or otherwise modified from time to time.

 

“Liabilities” has the meaning set forth in Section 4.10(a) of this Agreement.

 

“Liquidator” has the meaning set forth in Section 7.2 of this Agreement.

 

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. §§ 18-101,
et seq., as it may be amended from time to time, and any successor to such
statute.

 

“Majority Director Vote” means the vote of six (6) Directors (assuming a total
of seven (7) Directors as provided herein) present or represented by a valid
written proxy at any meeting of the Board at which a quorum is present, except
in the event that any Founding Member is a Selling Member or a Non-Funding
Member, as applicable, the Directors designated by such Founding Member will be
excluded from voting on matters set forth in Sections 4.5(t), 4.5(v) and 5.4(a),
as applicable, and in such cases the vote of four (4) out of five (5) remaining
Directors present or represented by a valid written proxy at any meeting of the
Board at which a quorum is present will be required.

 

“Majority Member Vote” means the affirmative vote by both:  (a) holders of Units
representing a majority of all the Units then issued and outstanding and (b)
each Founding Member.

 

7

--------------------------------------------------------------------------------


 

“Management Services Agreements” means each of (a) that certain Management
Services Agreement, dated as of March 10, 2010, by and among the Company, Kasima
Parent Holdings, LLC and the Exhibitors and (b) that certain Management Services
Agreement, dated as of March 10, 2010, by and among the Company, Kasima
Holdings, LLC, Kasima, LLC and the Exhibitors.

 

“Marquee Holdings” means Marquee Holdings Inc. or its successor or any Person
that wholly owns Marquee Holdings, directly or indirectly, in the future.

 

“Member” means each Person admitted to the Company as a member in accordance
with the provisions of this Agreement that has not ceased to be a Member as
provided in Section 3.1(c) of this Agreement.

 

“Member Information” has the meaning set forth in Section 10.3(c) of this
Agreement.

 

“NCM” means National CineMedia, LLC, a Delaware limited liability company.

 

“Net Profits or Net Loss” has the meaning set forth in the Allocations Exhibit.

 

“Non-Funding Member” has the meaning set forth in Section 5.4(a) of this
Agreement.

 

“Offer” has the meaning set forth in Section 8.6(b) of this Agreement.

 

“Offer Price” has the meaning set forth in Section 8.6(a) of this Agreement.

 

“Offered Units” has the meaning set forth in Section 8.6(a) of this Agreement.

 

“Offeree Member(s)” has the meaning set forth in Section 8.6(a) of this
Agreement.

 

“Officer” has the meaning set forth in Section 4.6(a) of this Agreement.

 

“Optional Funding Notice” has the meaning set forth in the Equity Contribution
Agreement.

 

“Percentage Interest” means the percentage determined for each Member by
dividing the amount of each Member’s positive Capital Account by the aggregate
positive Capital Accounts of all Members, as determined from time to time;
provided, however, that if any Member’s Capital Account is negative at the time
of determination, then the Percentage Interests shall be determined by the
Board.

 

“Permitted Transferee” means (i) in the case of any Member and any Permitted
Transferee of any Member, an Affiliate of such Member or Permitted Transferee,
or (ii) in the case of any Founding Member and any Permitted Transferee of a
Founding Member, a non-Affiliate of such Founding Member or Permitted Transferee
if more than 50% of the non-Affiliate’s general voting power is owned directly
or indirectly through one or more entities that

 

8

--------------------------------------------------------------------------------


 

are the same entities that own 50% or more of the general voting power of the
Ultimate Parent of such Founding Member.

 

“Person” means any individual, corporation, limited liability company,
partnership (general or limited), trust, joint stock company, business or
statutory trust, unincorporated association, joint venture, Governmental
Authority or other entity or organization of any nature whatsoever or any Group
of two or more of the foregoing.

 

“Prime Rate” has the meaning set forth in Section 5.4(a)(i) of this Agreement.

 

“Projected Optional Capital Contribution Amount” has the meaning set forth in
Section 5.1(d) of this Agreement.

 

“Proprietary Information” means all Intellectual Property, including but not
limited to information of a technological or business nature, whether written or
oral, and if written, however produced or reproduced, received by or otherwise
disclosed to the receiving party from or by the disclosing party that is marked
proprietary or confidential or bears a marking of like import, or that the
disclosing party states is to be considered proprietary or confidential, or that
a reasonable person would consider proprietary or confidential under the
circumstances of its disclosure.

 

“REG” means Regal Entertainment Group or its successor or any Person that wholly
owns REG, directly or indirectly, in the future.

 

“Regal” has the meaning set forth in the Recitals of this Agreement or any
successor of Regal.

 

“Regal Cinemas” means Regal Cinemas, Inc., a Tennessee corporation, or its
successor.

 

“Regal Director” has the meaning set forth in Section 4.2(a)(iii) of this
Agreement.

 

“Regal Founding Member” has the meaning set forth in the Recitals of this
Agreement.

 

“Response Notice” has the meaning set forth in Section 8.6(b) of this Agreement.

 

“Screen” has the meaning set forth in the Kasima Parent Holdings LLC Agreement.

 

“Secondary Response Notice” has the meaning set forth in Section 8.6(d) of this
Agreement.

 

“Seller’s Notice” has the meaning set forth in Section 8.6(a) of this Agreement.

 

“Selling Member” has the meaning set forth in Section 8.6(a) of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Senior Officer” has the meaning set forth in Section 4.6(b)(ii) of this
Agreement.

 

“Software License Agreement” means the Second Amended and Restated Software
License Agreement, dated on or about the date hereof, by and among the Company,
AMC, Regal CineMedia Corporation, Cinemark USA, Inc., and NCM, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is at the time beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own
at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Persons performing such
functions) or act as the general partner or managing member of such other
Person.

 

“Tax Item” has the meaning set forth in the Allocations Exhibit.

 

“Tax Matters Member” has the meaning set forth in Section 6.2 of this Agreement.

 

“Third Party Transferee” has the meaning set forth in Section 8.5 of this
Agreement.

 

“Transaction Documents” has the meaning set forth in the Kasima Parent Holdings
LLC Agreement.

 

“Transfer” (including the terms “Transferred” and “Transferring”) means,
directly or indirectly, to sell, transfer, give, exchange, bequest, assign,
pledge, encumber, hypothecate or otherwise dispose of, either voluntarily or
involuntarily (including upon the foreclosure under any pledge or hypothecation
permitted by clause (b) below that results in a change of title), any Units or
other assets beneficially owned by a Person or any interest in any Units or
other assets beneficially owned by a Person.  Notwithstanding the foregoing: 
(a) the Change of Control of any Member or Permitted Transferee or any Affiliate
of such Member or Permitted Transferee (or any holder of equity in a Member or
an Affiliate of a Member) or a Founding Member’s Ultimate Parent or its
stockholders shall not be deemed to be a Transfer hereunder, and (b) a bona fide
pledge of Units by any Member or its Affiliates shall not be deemed to be a
Transfer hereunder.

 

“Transferring Member” has the meaning set forth in Section 8.1(a) of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

“Ultimate Parent” means (i) Marquee Holdings in the case of AMC, (ii) Cinemark
in the case of Cinemark Media, and (iii) REG in the case of Regal.

 

“Unit” means a fractional share of the Interests of all Members issued in
accordance with the terms of this Agreement, including any additional Units
issued by the Company pursuant to Section 3.5 representing such rights and
obligations as shall be determined by the Board.  The number of Units
outstanding and the holders thereof shall be set forth on Exhibit A, as such may
be amended from time to time in accordance with this Agreement.

 

“Unwinding Event” has the meaning set forth in Section 8.3(c) of this Agreement.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary which is 100% owned,
directly or indirectly, by such Person.

 

“Withdrawal Notice” has the meaning set forth in Section 9.1 of this Agreement.

 

1.2          Other Definitional Provisions; Interpretation.


 


(A)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT WILL REFER TO THIS AGREEMENT AS A WHOLE,
INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO, AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT.  ARTICLES, SECTION AND SUBSECTION REFERENCES ARE TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(B)           THE WORDS “INCLUDE” AND “INCLUDING” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


 


(C)           THE TITLES AND HEADINGS IN THIS AGREEMENT ARE INCLUDED FOR
CONVENIENCE OF REFERENCE ONLY AND WILL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
OR INTERPRETATION OF THIS AGREEMENT.


 


(D)           THE MEANINGS GIVEN TO CAPITALIZED TERMS DEFINED HEREIN WILL BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS. 
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE AND NEUTER FORMS.


 


ARTICLE 2

 


FORMATION

 

2.1          Formation; Qualification.


 


(A)           A CERTIFICATE OF FORMATION OF THE COMPANY (THE “CERTIFICATE”) WAS
EXECUTED BY AN AUTHORIZED PERSON AND FILED WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE ON EVEN DATE WITH THE EXECUTION OF THE ORIGINAL AGREEMENT TO
FORM THE COMPANY AS A LIMITED LIABILITY COMPANY PURSUANT TO THE LLC ACT.  THIS
AGREEMENT COMPLETELY AMENDS AND RESTATES THE ORIGINAL AGREEMENT IN ITS
ENTIRETY.  THE RIGHTS, DUTIES AND LIABILITIES OF THE MEMBERS SHALL BE AS
PROVIDED IN THE LLC ACT, EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 


(B)           THE COMPANY SHALL BE QUALIFIED OR REGISTERED UNDER FOREIGN LIMITED
LIABILITY COMPANY STATUTES OR ASSUMED OR FICTITIOUS NAME STATUTES OR SIMILAR
LAWS IN ANY JURISDICTION IN WHICH THE COMPANY OWNS PROPERTY OR TRANSACTS
BUSINESS TO THE EXTENT, IN THE JUDGMENT OF THE BOARD, SUCH QUALIFICATION OR
REGISTRATION IS NECESSARY OR ADVISABLE IN ORDER TO PROTECT THE LIMITED LIABILITY
OF THE MEMBERS OR TO PERMIT THE COMPANY LAWFULLY TO OWN PROPERTY OR TRANSACT
BUSINESS.  THE BOARD SHALL, TO THE EXTENT NECESSARY IN THE JUDGMENT OF THE
BOARD, MAINTAIN THE COMPANY’S GOOD STANDING IN EACH SUCH JURISDICTION.


 


(C)           EACH DIRECTOR AND EACH SENIOR OFFICER IS AN “AUTHORIZED PERSON”
WITHIN THE MEANING OF § 18-204(A) OF THE LLC ACT, AND SHALL HAVE THE POWER AND
AUTHORITY TO EXECUTE, FILE AND PUBLISH ANY CERTIFICATES, NOTICES, STATEMENTS OR
OTHER DOCUMENTS (AND ANY AMENDMENTS OR RESTATEMENTS THEREOF) NECESSARY TO PERMIT
THE COMPANY TO CONDUCT BUSINESS AS A LIMITED LIABILITY COMPANY IN EACH
JURISDICTION WHERE THE COMPANY ELECTS TO DO BUSINESS.


 

2.2          Name.  The name of the limited liability company formed by the
filing of the Certificate is “Digital Cinema Implementation Partners, LLC.” 
However, the business of the Company may be conducted upon compliance with all
applicable laws under any other name designated by the Board.

 

2.3          Term.  The term of the Company shall commence as of the date of
filing the Certificate and will continue in perpetuity; provided that the
Company may be dissolved in accordance with the provisions of this Agreement or
by the LLC Act.

 

2.4          Headquarters Office.  The Company’s headquarters office shall
initially be located in Mahwah, New Jersey.  The Board may determine to open,
close or move any office at any time in its absolute discretion.

 

2.5          Registered Agent and Office.  The address of the Company’s
registered office in the State of Delaware is Corporation Service Company, with
its address at 2711 Centerville Road, Suite 400, Wilmington, Delaware, 19808. 
The name of the Company’s registered agent at such address is Corporation
Service Company.  The Board may at any time designate another registered agent
or registered office or both.

 

2.6          Purposes.  The purposes of the Company are to:


 


(A)           ENTER INTO, BE A PARTY TO, AND PERFORM ITS OBLIGATIONS UNDER EACH
OF THE TRANSACTION DOCUMENTS TO WHICH IT IS OR IS CONTEMPLATED TO BE A PARTY;
AND


 


(B)           ENGAGE IN ALL TRANSACTIONS AND ACTIVITIES CONTEMPLATED BY THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, INCLUDING, WITHOUT LIMITATION,
(I) PERFORMING THE SERVICES CONTEMPLATED IN THE MANAGEMENT SERVICES AGREEMENTS
(AS DEFINED UNDER THE KASIMA PARENT HOLDINGS LLC AGREEMENT), (II) TAKING ALL
ACTIONS (OR, AS APPLICABLE, INSTRUCTING ALL DESIGNEES ON THE BOARD OF DIRECTORS
OR COMPARABLE MANAGING BODY OF ITS SUBSIDIARIES TO TAKE ALL ACTIONS) REQUIRED OR
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND (III) EXECUTING AND DELIVERING
ANY OTHER AGREEMENTS, DOCUMENTS, INSTRUMENTS, CERTIFICATIONS AND REPORTS AS ARE
CONTEMPLATED BY THE TRANSACTION DOCUMENTS OR ARE NECESSARY OR ANCILLARY TO THE
TRANSACTIONS CONTEMPLATED OR PERMITTED THEREBY (THE PURPOSES SET FORTH IN
CLAUSES (A) AND (B) COLLECTIVELY, THE “JOINT VENTURE PURPOSES”).

 

12

--------------------------------------------------------------------------------


 

2.7          Powers.  The Company shall have the power and authority to take any
and all actions necessary, appropriate, desirable, advisable, incidental or
convenient to, or for the furtherance of, the Joint Venture Purposes, alone or
with other Persons.

 


ARTICLE 3

 


MEMBERS AND INTERESTS

 

3.1          Members.


 


(A)           EXHIBIT A HERETO CONTAINS THE NAME, ADDRESS AND NUMBER OF UNITS
OWNED BY EACH MEMBER AS OF THE DATE HEREOF.  THE COMPANY SHALL REVISE
EXHIBIT A (I) FROM TIME TO TIME TO REFLECT THE ISSUANCE, CONVERSION (IF
APPLICABLE) OR TRANSFER OF UNITS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND OTHER MODIFICATIONS TO OR CHANGES IN THE INFORMATION SET FORTH THEREIN, AND
(II) IN ACCORDANCE WITH SECTION 5.4.  ANY AMENDMENT OR REVISION TO EXHIBIT A OR
TO THE COMPANY’S RECORDS AS CONTEMPLATED BY THIS AGREEMENT TO REFLECT
INFORMATION REGARDING MEMBERS OR UNDER SECTION 5.4 SHALL BE DEEMED TO AMEND THIS
AGREEMENT, BUT SHALL NOT REQUIRE THE APPROVAL OF THE BOARD OR ANY MEMBER (AND
SECTION 10.2 SHALL NOT APPLY TO ANY SUCH AMENDMENT).  THE COMPANY SHALL SEND TO
EACH MEMBER A COPY OF EXHIBIT A EACH TIME IT IS AMENDED PURSUANT TO THIS
SECTION 3.1.


 


(B)           ONE OR MORE ADDITIONAL PERSONS MAY BE ADMITTED AS A MEMBER OF THE
COMPANY ONLY UPON (I) AN ISSUANCE OF UNITS PURSUANT TO SECTION 3.5 OR A TRANSFER
OF UNITS PURSUANT TO ARTICLE 8, AND (II) THE EXECUTION AND DELIVERY BY SUCH
PERSON OF A COUNTERPART TO THIS AGREEMENT OR OTHER WRITTEN AGREEMENT, IN A FORM
SATISFACTORY TO THE BOARD, TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  UPON SUCH EXECUTION AND COMPLIANCE WITH THE OTHER PROVISIONS HEREOF,
THE COMPANY SHALL AMEND EXHIBIT A AND SHALL AMEND THIS AGREEMENT AS THE BOARD
MAY REASONABLY DETERMINE IS NECESSARY, TO REFLECT THE ADMISSION OF SUCH PERSON
AS A MEMBER AND SUCH OTHER INFORMATION OF SUCH PERSON AS INDICATED IN
EXHIBIT A.  UNLESS ADMITTED TO THE COMPANY AS A MEMBER AS PROVIDED IN THIS
SECTION 3.1 OR SECTION 8.2, NO PERSON IS, OR WILL BE CONSIDERED TO BE, A MEMBER.


 


(C)           SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 3.1 AND
SECTION 8.2, EACH PERSON THAT RECEIVES UNITS IN COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT SHALL BE A MEMBER.  A MEMBER WILL CEASE TO BE A MEMBER WHEN SUCH
PERSON CEASES TO OWN ANY UNITS IN THE COMPANY OR AS OTHERWISE PROVIDED BY
APPLICABLE LAW OR HEREIN, IN WHICH CASE EXHIBIT A SHALL BE AMENDED TO REFLECT
THAT SUCH PERSON IS NO LONGER A MEMBER.


 


(D)           EXCEPT AS PROVIDED IN THE LLC ACT, IN NO EVENT SHALL ANY MEMBER
(OR ANY FORMER MEMBER), BY REASON OF ITS STATUS AS A MEMBER (OR FORMER MEMBER),
HAVE ANY LIABILITY FOR (I) THE DEBTS, DUTIES OR ANY OTHER OBLIGATIONS OF THE
COMPANY, (II) THE MAKING OR REPAYMENT OF ANY CAPITAL CONTRIBUTION OF ANY OTHER
MEMBER OR (III) ANY ACT OR OMISSION OF ANY OTHER MEMBER.


 


(E)           IF A FOUNDING MEMBER AND ONE OR MORE OF ITS PERMITTED TRANSFEREES
HOLD UNITS AT THE SAME TIME, SUCH FOUNDING MEMBER AND PERMITTED TRANSFEREES
SHALL DESIGNATE ONE OF THEM TO ACT ON BEHALF OF ALL OF THEM AND VOTE ALL OF
THEIR UNITS WITH RESPECT TO ANY MATTER REQUIRING A MAJORITY MEMBER VOTE.  A
PERSON THAT IS A FOUNDING MEMBER SHALL REMAIN A

 

13

--------------------------------------------------------------------------------


 


FOUNDING MEMBER SO LONG AS SUCH PERSON OWNS ANY UNITS.  IF A PERSON THAT IS A
FOUNDING MEMBER TRANSFERS ALL OF ITS UNITS SUCH PERSON SHALL CEASE TO BE A
FOUNDING MEMBER HEREUNDER AND SHALL BE REPLACED AS SUCH FOUNDING MEMBER
HEREUNDER BY A PERMITTED TRANSFEREE (IF THERE IS ONE) OF SUCH PERSON DESIGNATED
BY THE HOLDERS OF A MAJORITY OF THE UNITS HELD BY SUCH PERSON’S PERMITTED
TRANSFEREES.

 

3.2          Meeting of Members.

 


(A)           ANNUAL MEETING.  SUBJECT TO SECTION 3.2(G), AN ANNUAL MEETING OF
MEMBERS SHALL BE HELD ON SUCH DATE AND AT SUCH TIME AS (I) SHALL BE DESIGNATED
FROM TIME TO TIME BY THE BOARD, BUT NO LESS OFTEN THAN ONCE DURING EACH CALENDAR
YEAR, AND (II) STATED IN THE NOTICE OF THE MEETING, AT WHICH MEETING THE MEMBERS
ENTITLED TO VOTE SHALL TRANSACT SUCH BUSINESS AS MAY PROPERLY BE BROUGHT BEFORE
THE MEETING.  AT EACH ANNUAL MEETING OF THE MEMBERS (I) THE BOARD SHALL DISCUSS
THE MATTERS AND AFFAIRS OF THE COMPANY, (II) THE FOUNDING MEMBERS SHALL
DESIGNATE THEIR RESPECTIVE DIRECTORS TO SERVE ON THE BOARD UNTIL THE NEXT ANNUAL
MEETING OR UNTIL SUCCESSORS ARE DULY DESIGNATED, AND (III) THE BOARD SHALL
DETERMINE WHO WILL SERVE AS CHAIRMAN UNTIL THE NEXT ANNUAL MEETING OR UNTIL SUCH
SUCCESSOR IS DULY DESIGNATED.


 


(B)           SPECIAL MEETINGS.  A SPECIAL MEETING OF MEMBERS, FOR ANY PURPOSE
OR PURPOSES, MAY BE CALLED BY THE BOARD AND SHALL BE CALLED BY THE BOARD UPON
THE RECEIPT BY THE BOARD OF THE WRITTEN REQUEST OF ANY FOUNDING MEMBER.  SUCH
REQUEST SHALL STATE THE PURPOSE OR PURPOSES OF THE PROPOSED MEETING.


 


(C)           PLACE AND CONDUCT OF MEETINGS.  MEETINGS OF THE MEMBERS FOR THE
ELECTION OF DIRECTORS OR FOR ANY OTHER PURPOSE SHALL BE HELD AT SUCH TIME AND
PLACE, EITHER WITHIN OR WITHOUT THE STATE OF DELAWARE, AS SHALL BE DESIGNATED
FROM TIME TO TIME BY THE BOARD AND STATED IN THE NOTICE OF THE MEETING OR IN A
DULY EXECUTED WAIVER OF NOTICE THEREOF.  ALL MEETINGS SHALL BE CONDUCTED BY THE
CHAIRMAN OR SUCH OTHER PERSON AS THE BOARD MAY APPOINT PURSUANT TO SUCH
RULES FOR THE CONDUCT OF THE MEETING AS THE BOARD OR SUCH OTHER PERSON DEEMS
APPROPRIATE.  SUCH MEETINGS MAY BE HELD IN PERSON, BY TELECONFERENCE OR BY ANY
OTHER REASONABLE MEANS, IN EACH CASE AT THE DISCRETION OF THE BOARD.


 


(D)           NOTICE OF MEETINGS.  WRITTEN NOTICE OF AN ANNUAL MEETING OR
SPECIAL MEETING STATING THE PLACE, DATE AND HOUR OF THE MEETING AND IN THE CASE
OF A SPECIAL MEETING, THE PURPOSE OR PURPOSES FOR WHICH THE MEETING IS CALLED,
SHALL BE GIVEN NOT LESS THAN FIVE CALENDAR DAYS NOR MORE THAN 60 CALENDAR DAYS
BEFORE THE DATE OF THE MEETING TO EACH MEMBER ENTITLED TO VOTE AT SUCH MEETING,
UNLESS WAIVED BY EACH SUCH MEMBER.


 


(E)           QUORUM.  THE PRESENCE OF BOTH (A) THE HOLDERS OF A MAJORITY OF ALL
THE UNITS THEN ISSUED AND OUTSTANDING AND ENTITLED TO VOTE THEREAT AND (B) EACH
FOUNDING MEMBER, WHETHER IN PERSON OR REPRESENTED BY A VALID WRITTEN PROXY,
SHALL CONSTITUTE A QUORUM AT ALL MEETINGS OF THE MEMBERS FOR THE TRANSACTION OF
BUSINESS.  IF, HOWEVER, SUCH QUORUM SHALL NOT BE PRESENT OR REPRESENTED AT ANY
MEETING OF THE MEMBERS, THE MEMBERS ENTITLED TO VOTE THEREAT, PRESENT IN PERSON
OR REPRESENTED BY PROXY, SHALL HAVE POWER TO ADJOURN THE MEETING FROM TIME TO
TIME, WITHOUT NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING, UNTIL A QUORUM
SHALL BE PRESENT OR REPRESENTED.  EACH MEMBER SHALL MAKE A REASONABLE GOOD FAITH
EFFORT TO ATTEND EACH DULY CALLED MEETING OF MEMBERS EITHER IN PERSON OR
REPRESENTED BY A VALID WRITTEN PROXY.

 

14

--------------------------------------------------------------------------------


 


(F)            VOTING.  ALL MATTERS SUBMITTED TO THE VOTE OF THE MEMBERS SHALL
BE DECIDED BY A MAJORITY MEMBER VOTE.  SUCH VOTES MAY BE CAST IN PERSON OR BY
VALID WRITTEN PROXY, BUT NO PROXY SHALL BE VOTED AFTER THREE YEARS FROM ITS
DATE, UNLESS SUCH PROXY PROVIDES FOR A LONGER PERIOD.


 


(G)           ACTION BY CONSENT.  ANY CONSENT REQUIRED HEREIN OR ACTION REQUIRED
TO BE TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF MEMBERS, OR ANY ACTION WHICH MAY
BE TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF SUCH MEMBERS, MAY BE TAKEN WITHOUT
A MEETING, WITHOUT A VOTE, AND WITH A CONSENT IN WRITING SIGNED BY MEMBERS WHO
ARE HOLDERS OF OUTSTANDING UNITS HAVING NOT LESS THAN THE MINIMUM NUMBER OF
VOTES THAT WOULD BE NECESSARY TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT
WHICH ALL UNITS ENTITLED TO VOTE THEREON WERE PRESENT AND VOTED.  PROMPT NOTICE
OF THE TAKING OF THE ACTION WITHOUT A MEETING BY LESS THAN UNANIMOUS WRITTEN
CONSENT SHALL BE GIVEN TO THOSE MEMBERS WHO ARE HOLDERS OF UNITS AND WHO HAVE
NOT CONSENTED IN WRITING; PROVIDED THAT THE FAILURE TO GIVE ANY SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF THE ACTION TAKEN BY SUCH WRITTEN CONSENT.


 

3.3          Certain Duties and Obligations of the Members.  The Company shall
be a partnership only for income tax purposes, and this Agreement does not and
shall not be deemed to create a partnership, joint venture, agency or other
relationship among the Members creating fiduciary or quasi-fiduciary duties or
similar duties and obligations or to subject the Members to joint and several or
vicarious liability or to impose any duty, obligation or liability that would
arise therefrom with respect to any or all of the Members or their Affiliates. 
Except as otherwise provided in this Agreement, no Member shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Company, its properties or any other Member.  No Member, in its
capacity as a Member under this Agreement, shall be responsible or liable for
any Indebtedness or obligation of another Member.  The Company shall not be
responsible or liable for any Indebtedness or obligation of any Member, incurred
either before or after the execution and delivery of this Agreement by such
Member, except as to those responsibilities, liabilities, Indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the LLC Act.


 

3.4          Units.


 


(A)           UNITS SHALL CONSTITUTE EQUAL FRACTIONAL UNITS INTO WHICH INTERESTS
IN THE COMPANY SHALL BE DIVIDED (AND MAY INCLUDE FRACTIONS OF UNITS AS WELL AS
WHOLE UNITS).


 


(B)           UNITS MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH ARTICLE 8.


 

3.5          Authorization and Issuance of Additional Units.  The Company shall
only be permitted to issue additional Units in the Company to the Persons and on
the terms and conditions set forth herein and as otherwise determined by the
Board in accordance with Section 4.5(f).  If the Board determines to cause the
Company to issue additional Units, the Company shall amend any provision of this
Agreement (and the Members shall execute any such amendment to this Agreement)
to authorize any additional Units, having such designations, preferences and
relative, participating or other special rights, powers and duties, as the Board
shall determine in its sole discretion.  Section 10.2 shall not apply to any
such amendment.

 

15

--------------------------------------------------------------------------------


 

3.6          Business Opportunities.  Except as may be otherwise provided in any
written agreement with the Company to which it is a party, any Member, any
Affiliate thereof, any Director designated by a Founding Member and any
stockholder of REG, Marquee Holdings or Cinemark (from time to time and at
present, including CCMP Capital, Apollo Management, The Anschutz Company,
Madison Dearborn Capital Partners, Syufy Enterprises LP, Bain Capital, The
Carlyle Group, Spectrum Equity Group, the Mitchell Special Trust and Lee Roy
Mitchell) may have other business interests or may engage in other business
ventures of any nature or description whatsoever, whether currently existing or
hereafter created, and may compete, directly or indirectly, with the business of
the Company, and none of the Company, the Founding Members, nor the other
Members shall have any right to participate in such other business interests,
ventures or competitive activities or to receive or share in any income or
profits derived therefrom.

 


ARTICLE 4

 


MANAGEMENT AND OPERATIONS

 

4.1          Management of the Company.

 


(A)           THE COMPANY SHALL HAVE A BOARD, WHICH SHALL CONSIST OF DIRECTORS
WHO SHALL CONSTITUTE “MANAGERS” WITHIN THE MEANING OF THE LLC ACT AND WHOSE
POWER AND AUTHORITY IS EXPRESSLY SET FORTH HEREIN.  THE BOARD SHALL HAVE FULL
POWER AND AUTHORITY AND ABSOLUTE DISCRETION TO DO ALL THINGS DEEMED NECESSARY OR
DESIRABLE BY IT TO CONDUCT THE BUSINESS OF THE COMPANY IN THE NAME OF THE
COMPANY IN ACCORDANCE WITH SECTION 2.7.  IT IS THE INTENTION OF THE MEMBERS,
SUBJECT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT, THAT THE BOARD’S POWERS BE
AS BROAD AS THE LLC ACT MAY NOW OR HEREAFTER ENVISION, AND THAT ANY POWERS THAT
MAY BE CONFERRED ONLY BY CONTRACT ARE DEEMED TO BE EXPLICITLY CONFERRED HEREBY. 
IN CONNECTION THEREWITH, THE BOARD MAY APPOINT OFFICERS AS PROVIDED IN
SECTION 4.6.  THE DAY-TO-DAY MANAGEMENT, CONTROL AND OPERATION OF THE COMPANY
SHALL BE VESTED IN THE OFFICERS IN ACCORDANCE WITH SECTION 4.6.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE MEMBERS SHALL NOT TAKE PART IN THE
DAY-TO-DAY MANAGEMENT, OPERATION OR CONTROL OF THE BUSINESS AND AFFAIRS OF THE
COMPANY, AND THE MEMBERS SHALL ONLY BE ENTITLED TO VOTE ON OR CONSENT TO MATTERS
AS EXPRESSLY PROVIDED HEREIN OR AS REQUIRED BY MANDATORY PROVISIONS OF THE LLC
ACT.


 


(B)           NO SINGLE MEMBER (IN ITS CAPACITY AS A MEMBER) SHALL HAVE THE
AUTHORITY TO BIND THE COMPANY, AND NO SINGLE MEMBER (IN ITS CAPACITY AS A
MEMBER) SHALL HAVE ANY RIGHT TO PARTICIPATE IN OR TO EXERCISE CONTROL OR
MANAGEMENT POWER OVER THE BUSINESS AND AFFAIRS OF THE COMPANY; PROVIDED,
HOWEVER, THE FOUNDING MEMBERS SHALL HAVE (I) THE AUTHORITY TO BIND THE COMPANY
AND (II) THE RIGHT TO PARTICIPATE IN OR TO EXERCISE CONTROL OR MANAGEMENT POWER
OVER THE BUSINESS AND AFFAIRS OF THE COMPANY WHEN ACTING UNANIMOUSLY AND WHEN
ALL FOUNDING MEMBERS EXECUTE ANY AND ALL INSTRUMENTS AND DOCUMENTS NECESSARY TO
CARRY OUT ANY ACTION OF THE COMPANY.


 


(C)           EACH DIRECTOR SHALL, IN THE PERFORMANCE OF HIS OR HER DUTIES, BE
FULLY PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE COMPANY AND
UPON SUCH INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED TO SUCH
DIRECTOR BY ANY PERSON (INCLUDING, WITHOUT LIMITATION, LEGAL COUNSEL AND PUBLIC
ACCOUNTANTS) AS TO MATTERS THAT SUCH DIRECTOR REASONABLY

 

16

--------------------------------------------------------------------------------


 


BELIEVES ARE WITHIN SUCH PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND WHO HAS
BEEN SELECTED WITH REASONABLE CARE BY OR ON BEHALF OF THE BOARD.  A DIRECTOR MAY
VOTE ON A MATTER OR TRANSACTION IN WHICH SUCH DIRECTOR HAS AN INTEREST SO LONG
AS SUCH INTEREST IS DISCLOSED TO THE DIRECTORS PRESENT AT THE MEETING DURING
WHICH SUCH VOTE IS TAKEN.


 


(D)           THE FOUNDING MEMBERS RECOGNIZE THAT THEY, OR THEIR AFFILIATES, ARE
COMPETITORS IN CERTAIN LINES OF BUSINESS (AND WILL REMAIN SO AFTER THE DATE
HEREOF) AND THAT COMPLIANCE WITH FEDERAL AND STATE ANTITRUST LAWS REQUIRES
APPROPRIATE LIMITATIONS ON THE DISCLOSURE AND EXCHANGE OF NON-PUBLIC INFORMATION
AND ON CERTAIN CONCERTED CONDUCT BETWEEN AND AMONG THE COMPANY AND ITS MEMBERS
(INCLUDING FOUNDING MEMBERS AND OTHER MEMBERS).  ACCORDINGLY, THE BOARD SHALL
ADOPT AND PROVIDE FOR THE IMPLEMENTATION OF ARRANGEMENTS, PROCEDURES AND
PRACTICES BY THE COMPANY GOVERNING THE DISCLOSURE AND EXCHANGE OF NON-PUBLIC
INFORMATION AND CONCERTED CONDUCT BETWEEN AND AMONG THE COMPANY AND MEMBERS
(INCLUDING FOUNDING MEMBERS AND OTHER MEMBERS) IN ORDER TO ASSURE COMPLIANCE
WITH APPLICABLE ANTITRUST LAWS.  SUCH PROCEDURES AND PRACTICES MAY INCLUDE (BY
WAY OF ILLUSTRATION AND NOT AS A LIMITATION OR EXCLUSION) PROCEDURES AND
SAFEGUARDS FOR COMMUNICATIONS AND INFORMATION SHARING, AND FOR THE PLANNING AND
CONDUCT OF MEETINGS AND OTHER ACTIVITIES OF THE COMPANY.


 

4.2          Composition of the Board.


 


(A)           SIZE AND DESIGNATION.  THE ENTIRE BOARD SHALL CONSIST OF SEVEN
(7) DIRECTORS.  THE BOARD MAY, SUBJECT TO SECTION 4.5(Q), INCREASE OR, SUBJECT
TO THE OTHER PROVISIONS OF THIS SECTION 4.2, DECREASE THE NUMBER OF DIRECTORS
COMPRISING THE ENTIRE BOARD (AND, IF APPLICABLE, AMEND THE DEFINITION OF
MAJORITY DIRECTOR VOTE).  SECTION 10.2 SHALL NOT APPLY TO ANY SUCH AMENDMENT. 
SUBJECT TO THE OTHER PROVISIONS OF THIS ARTICLE 4 AND SECTION 5.4:


 

(I)            THE AMC FOUNDING MEMBER SHALL BE ENTITLED TO DESIGNATE TWO
(2) DIRECTORS (EACH AN “AMC DIRECTOR”);

 

(II)           THE CINEMARK FOUNDING MEMBER SHALL BE ENTITLED TO DESIGNATE TWO
(2) DIRECTORS (EACH A “CINEMARK DIRECTOR”);

 

(III)          THE REGAL FOUNDING MEMBER SHALL BE ENTITLED TO DESIGNATE TWO
(2) DIRECTORS (EACH A “REGAL DIRECTOR”); AND

 

(IV)          THE CEO SHALL BE THE SEVENTH DIRECTOR (THE “CEO DIRECTOR”), WHICH
SHALL BE TRAVIS REID UNTIL HIS RESIGNATION, RETIREMENT, DISABILITY, DEATH, OR
REMOVAL AS A DIRECTOR OR CEO IN ACCORDANCE WITH SECTION 4.2(E).

 

With respect to each Founding Member’s right to designate two (2) Directors to
the Board, at least one such designated Director will be a member of senior
management of at least one of such Founding Member’s theatre operating
Affiliates.

 

If one or more additional Persons are admitted as a Member of the Company in
accordance with Section 3.1 after the date hereof, the Founding Members may,
with the approval of 100% of the Members as of such date, amend this Agreement
to increase the number of Directors on the Board.  Section 10.2 shall not apply
to any such amendment.

 

17

--------------------------------------------------------------------------------


 


(B)           CHAIRMAN.  THE CHAIRMAN OF THE BOARD (THE “CHAIRMAN”) SHALL BE
INITIALLY TRAVIS REID.  WITH RESPECT TO ANY CHAIRMAN, SUCH DIRECTOR SHALL REMAIN
IN THAT POSITION UNTIL RE-DESIGNATED ON AN ANNUAL BASIS IN ACCORDANCE WITH
SECTION 3.2(A), HIS REMOVAL AS A DIRECTOR IN ACCORDANCE WITH SECTION 4.2(E), HIS
RESIGNATION, RETIREMENT, DISABILITY OR DEATH, OR HIS REMOVAL AS THE CHAIRMAN BY
THE BOARD.  UPON THE REMOVAL, RESIGNATION, RETIREMENT, DISABILITY OR DEATH OF
THE CHAIRMAN, A NEW CHAIRMAN SHALL BE DESIGNATED BY THE BOARD.


 


(C)           DESIGNATION; ELECTION.  THE DIRECTORS SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 3.2(A) AND SECTION 4.2(A) WITHOUT A VOTE OF THE MEMBERS,
AND EACH SUCH DIRECTOR SHALL SERVE UNTIL HIS EARLIER RESIGNATION, DEATH,
RETIREMENT, DISABILITY OR REMOVAL.


 


(D)           VACANCIES.


 

(I)            VACANCIES CREATED ON THE BOARD AT ANY TIME RESULTING FROM THE
RESIGNATION, DEATH, RETIREMENT, DISABILITY OR REMOVAL (WITH OR WITHOUT CAUSE) OF
ANY DIRECTOR DESIGNATED BY A FOUNDING MEMBER SHALL BE FILLED BY AN INDIVIDUAL
DESIGNATED IN THE MANNER SPECIFIED IN SECTION 4.2(A) BY THE FOUNDING MEMBER WHO
ORIGINALLY DESIGNATED SUCH FORMER DIRECTOR, WITHOUT A VOTE OF THE MEMBERS, AND
SUCH REPLACEMENT DIRECTOR SHALL SERVE UNTIL HIS EARLIER RESIGNATION, DEATH,
RETIREMENT, DISABILITY OR REMOVAL.

 

(II)           VACANCIES CREATED ON THE BOARD AT ANY TIME RESULTING FROM AN
INCREASE IN THE NUMBER OF DIRECTORS COMPRISING THE ENTIRE BOARD SHALL BE FILLED
BY THE BOARD IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.5(Q), OR BY A SOLE
REMAINING DIRECTOR, AND THE DIRECTORS SO CHOSEN SHALL HOLD OFFICE UNTIL THE NEXT
ANNUAL ELECTION BY THE MEMBERS AND UNTIL THEIR SUCCESSORS ARE DULY ELECTED AND
QUALIFIED, OR UNTIL THEIR EARLIER RESIGNATION, DEATH, RETIREMENT, DISABILITY OR
REMOVAL.

 


(E)           REMOVAL.


 

(I)            ANY DIRECTOR MAY BE REMOVED AT ANY TIME (WITH OR WITHOUT CAUSE)
BY THE FOUNDING MEMBER THAT DESIGNATED SUCH DIRECTOR PURSUANT TO
SECTION 4.2(A) WITHOUT A VOTE OF THE BOARD OR THE MEMBERS.  NO REMOVAL OF A
DIRECTOR PURSUANT TO THIS SECTION 4.2(E)(I) SHALL AFFECT ANY OF THE RIGHTS OF
THE APPLICABLE FOUNDING MEMBER TO DESIGNATE A DIFFERENT OR REPLACEMENT DIRECTOR.

 

(II)           ANY DIRECTOR MAY BE REMOVED FOR CAUSE BY A MAJORITY MEMBER VOTE. 
NO REMOVAL OF A DIRECTOR PURSUANT TO THIS SECTION 4.2(E)(II) SHALL AFFECT ANY OF
THE RIGHTS OF THE APPLICABLE FOUNDING MEMBER TO DESIGNATE A DIFFERENT OR
REPLACEMENT DIRECTOR.

 

(III)          THE CEO DIRECTOR MAY BE REMOVED AT ANY TIME (WITH OR WITHOUT
CAUSE) BY THE BOARD IN ACCORDANCE WITH SECTION 4.5(Q).

 


(F)            TERMINATION OF DESIGNATION RIGHTS.  SUBJECT TO
SECTION 5.4(A)(III), EACH FOUNDING MEMBER’S RIGHT TO APPOINT TWO (2) DIRECTORS
PURSUANT TO SECTION 4.2(A) SHALL CONTINUE FOR SO LONG AS SUCH FOUNDING MEMBER
AND ITS AFFILIATES AND SUBSIDIARIES CONTINUE TO BENEFICIALLY OWN UNITS.

 

18

--------------------------------------------------------------------------------


 

4.3          Board Committees.  Subject to the other provisions of this
Agreement, the Board may submit and delegate any matter, function or
responsibility to any special committee established by the Board as it deems
appropriate under guidelines which it may determine.  The composition of any
such committee shall be determined by the Board, but in no event shall any such
committee be comprised of less than three (3) Directors, one of whom shall be an
AMC Director, one of whom shall be a Cinemark Director and one of whom shall be
a Regal Director.

 

4.4          Board Meetings.

 


(A)           REGULAR MEETINGS.  UNLESS OTHERWISE AGREED BY THE BOARD, THE BOARD
SHALL MEET AT LEAST ONCE EVERY FISCAL PERIOD.  THE DATES AND VENUES OF SUCH
MEETINGS SHALL BE DETERMINED AND NOTIFIED IN WRITING TO EACH DIRECTOR OF THE
BOARD IN ACCORDANCE WITH CLAUSE (C) BELOW.


 


(B)           SPECIAL MEETINGS.  IN ADDITION, AT ANY TIME, ANY DIRECTOR MAY
REQUEST THE CHAIRMAN IN WRITING TO CONVENE A MEETING OF THE BOARD.  IF THE
CHAIRMAN FAILS TO CONVENE A MEETING OF THE BOARD TO BE HELD WITHIN FIVE BUSINESS
DAYS AFTER THE DATE OF SUCH WRITTEN REQUEST, THEN SUCH REQUESTING DIRECTOR SHALL
HAVE THE RIGHT AND AUTHORITY TO CONVENE A MEETING OF THE BOARD.  THE REQUESTING
DIRECTOR SHALL BE ENTITLED TO SET THE AGENDA FOR ANY MEETING REQUESTED OR
CONVENED BY SUCH DIRECTOR.  MATTERS VOTED ON AT A SPECIAL MEETING OF THE BOARD
SHALL BE LIMITED TO THOSE RELATING TO THE PURPOSE OR PURPOSES FOR WHICH SUCH
SPECIAL MEETING IS CALLED.


 


(C)           NOTICE AND MANNER OF MEETING.


 

(I)            UNLESS OTHERWISE AGREED BY THE BOARD IN THE EVENT OF AN
EMERGENCY, A NOTICE CONVENING A MEETING OF THE BOARD SHALL BE GIVEN TO EACH
DIRECTOR AT LEAST 24 HOURS PRIOR TO (BUT EXCLUDING) THE DATE UPON WHICH THE
MEETING IS TO BE HELD AND SHALL BE ACCOMPANIED BY AN AGENDA AND ANY OTHER ISSUES
TO BE CONSIDERED AT SUCH MEETING TOGETHER WITH ALL RELEVANT SUPPORTING REPORTS
AND DOCUMENTATION.

 

(II)           NOTICE OF A MEETING NEED NOT BE GIVEN TO ANY DIRECTOR IF A
WRITTEN WAIVER OF NOTICE, EXECUTED BY SUCH DIRECTOR BEFORE OR AFTER THE MEETING,
IS FILED WITH THE RECORDS OF THE MEETING, OR TO ANY DIRECTOR WHO ATTENDS THE
MEETING WITHOUT PROTESTING, PRIOR THERETO OR AT ITS COMMENCEMENT, THE LACK OF
NOTICE.  A WAIVER OF NOTICE NEED NOT SPECIFY THE PURPOSES OF THE MEETING.

 

(III)          ALL MEETINGS OF THE BOARD MAY BE HELD IN PERSON OR BY CONFERENCE
TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT BY MEANS OF WHICH ALL PERSONS
PARTICIPATING IN THE MEETING CAN HEAR AND SPEAK TO EACH OTHER OR BY ANY OTHER
MEANS OF COMMUNICATIONS ACCEPTABLE TO THE BOARD.

 


(D)           QUORUM.  AT ALL MEETINGS OF THE BOARD, THE PRESENCE OF THE LESSER
OF SIX (6) DIRECTORS OR ONE (1) DIRECTOR FROM EACH FOUNDING MEMBER SHALL
CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS, EXCEPT IN THE EVENT THAT
ANY FOUNDING MEMBER IS A SELLING MEMBER OR A NON-FUNDING MEMBER, AS APPLICABLE,
AND A MEETING IS CALLED SOLELY TO CONSIDER AND VOTE ON MATTERS SET FORTH IN
SECTIONS 4.5(T), 4.5(V) AND 5.4(A), AS APPLICABLE, IN WHICH CASE THE PRESENCE OF
FOUR (4) DIRECTORS SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF SUCH
BUSINESS.  PARTICIPATION BY A DIRECTOR IN A MEETING IN ACCORDANCE WITH
SECTION 4.4(C)(III), OR PURSUANT TO A VALID WRITTEN

 

19

--------------------------------------------------------------------------------


 


PROXY (AS PROVIDED BELOW), SHALL CONSTITUTE PRESENCE IN PERSON AT THE MEETING. 
IF A QUORUM IS NOT PRESENT AT ANY MEETING OF THE BOARD, THE DIRECTORS PRESENT
THEREAT MAY ADJOURN THE MEETING FROM TIME TO TIME, WITHOUT NOTICE OTHER THAN
ANNOUNCEMENT AT THE MEETING, UNTIL A QUORUM IS PRESENT.  A DIRECTOR MAY BE
COUNTED AS PRESENT FOR THE PURPOSES OF A QUORUM OF THE BOARD PURSUANT TO A VALID
WRITTEN PROXY DELIVERED TO ANOTHER DIRECTOR THAT WAS DESIGNATED BY THE SAME
FOUNDING MEMBER (AS THE ABSENT DIRECTOR) AND WHO IS PRESENT AT THE BOARD
MEETING.  IF ONE OR MORE DIRECTORS DESIGNATED TO THE BOARD BY ANY FOUNDING
MEMBER IS NOT PRESENT AT ANY MEETING OF THE BOARD, THEN ANY DIRECTOR ALSO
DESIGNATED TO THE BOARD BY SUCH FOUNDING MEMBER SHALL BE ENTITLED TO VOTE ON
BEHALF OF SUCH ABSENT DIRECTOR(S) PURSUANT TO A VALID WRITTEN PROXY, BUT NO SUCH
PROXY SHALL BE VOTED AFTER THREE YEARS FROM ITS DATE, UNLESS SUCH PROXY PROVIDES
FOR A LONGER PERIOD.  EACH FOUNDING MEMBER SHALL MAKE A REASONABLE GOOD FAITH
EFFORT TO ENSURE THAT THE DIRECTORS DESIGNATED TO THE BOARD BY SUCH FOUNDING
MEMBER ARE EITHER PHYSICALLY PRESENT AT EACH DULY CALLED MEETING OF THE BOARD OR
PRESENT PURSUANT TO SUCH A VALID WRITTEN PROXY.


 


(E)           BOARD ACTION.  EXCEPT AS OTHERWISE PROVIDED IN THE DEFINITION OF
MAJORITY DIRECTOR VOTE:  (I) EACH DIRECTOR SHALL HAVE ONE VOTE, AND (II) A
MAJORITY DIRECTOR VOTE SHALL BE THE ACT OF THE BOARD.  ANY INSTRUMENT OR WRITING
EXECUTED ON BEHALF OF THE COMPANY BY ANY ONE OR MORE OF THE DIRECTORS OR SENIOR
OFFICERS SHALL BE VALID AND BINDING UPON THE COMPANY WHEN AUTHORIZED OR DIRECTED
BY SUCH ACTION OF THE BOARD.


 


(F)            ACTION BY CONSENT.  ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN
AT ANY MEETING OF THE BOARD MAY BE TAKEN WITHOUT A MEETING AND WITHOUT A VOTE,
IF A WRITTEN RESOLUTION OR CONSENT, SETTING FORTH THE ACTION SO TAKEN, IS SIGNED
BY SUFFICIENT DIRECTORS TO PASS A MAJORITY DIRECTOR VOTE ON THE ACTION SO TAKEN.


 


(G)           COMPENSATION.  DIRECTORS SHALL BE REIMBURSED BY THE COMPANY FOR
ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THEM IN CONNECTION WITH THEIR
SERVICE ON THE BOARD (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE TRAVEL AND
ACCOMMODATION EXPENSES).  DIRECTORS WHO ARE NOT EMPLOYEES OF THE COMPANY OR OF A
FOUNDING MEMBER OR AN AFFILIATE (INCLUDING ANY STOCKHOLDER OF REG, MARQUEE
HOLDINGS OR CINEMARK THAT WOULD BE DEEMED AN AFFILIATE BUT FOR THE EXCEPTION SET
FORTH IN SUBSECTIONS (III), (IV) OR (V) OF THE DEFINITION OF AFFILIATE HEREIN,
OR ANY OF SUCH STOCKHOLDER’S AFFILIATES) THEREOF SHALL BE ENTITLED TO
COMPENSATION FOR THEIR SERVICES AS DIRECTORS IF AND ON THE TERMS DETERMINED BY
THE BOARD.


 

4.5          Matters Requiring Board Approval.  The following is not an
exclusive list of matters that must be approved by the Board, but rather is a
minimum list of matters requiring Board approval.  The Company shall not take,
cause to be taken, or agree to take or authorize (and shall instruct all
designees on the board of directors or comparable managing body of its
Subsidiaries not to take, cause to be taken or agree to take or authorize) any
of the following actions without prior Majority Director Vote:

 


(A)           THE APPROVAL OF ANY BUDGET OR ANY AMENDMENT OR MODIFICATION OF THE
BUDGET;


 


(B)           THE INCURRENCE OF ANY INDEBTEDNESS OR ENTERING INTO OR
CONSUMMATING ANY OTHER FINANCING TRANSACTION, IN EITHER CASE FOR AN AMOUNT IN
EXCESS OF $100,000;

 

20

--------------------------------------------------------------------------------



 


(C)           THE ENTERING INTO OR CONSUMMATION OF ANY AGREEMENTS OR
ARRANGEMENTS INVOLVING ANNUAL PAYMENTS BY THE COMPANY (INCLUDING THE FAIR MARKET
VALUE OF ANY BARTER) IN EXCESS OF $1 MILLION, OR ANY MATERIAL MODIFICATION OF
ANY SUCH AGREEMENTS OR ARRANGEMENTS;


 


(D)           THE ENTERING INTO OR CONSUMMATION OF ANY AGREEMENTS OR
ARRANGEMENTS INVOLVING ANNUAL RECEIPTS (INCLUDING THE FAIR MARKET VALUE OF ANY
BARTER) IN EXCESS OF $5 MILLION, OR ANY MATERIAL MODIFICATION OF ANY SUCH
AGREEMENTS OR ARRANGEMENTS;


 


(E)           EXCEPT AS CONTEMPLATED HEREIN, THE DECLARATION, SETTING ASIDE OR
PAYMENT OF ANY REDEMPTION OF, OR THE MAKING OF ANY DISTRIBUTIONS IN RESPECT OF,
ANY UNITS, PAYABLE IN CASH, STOCK, PROPERTY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, PURSUANT TO SECTION 5.5(A) AND (B), OR ANY REORGANIZATION OR
RECAPITALIZATION OR SPLIT, COMBINATION OR RECLASSIFICATION OR SIMILAR
TRANSACTION OF ANY OF ITS LIMITED LIABILITY COMPANY INTERESTS OR CAPITAL STOCK,
AS THE CASE MAY BE;


 


(F)            THE AMENDMENT OF ANY PROVISION OF THIS AGREEMENT TO AUTHORIZE,
AND THE ISSUANCE OF, ANY ADDITIONAL UNITS AND THE DESIGNATIONS, PREFERENCES AND
RELATIVE, PARTICIPATING OR OTHER RIGHTS, POWERS AND DUTIES THEREOF, PURSUANT TO
SECTION 3.5 (AND SECTION 10.2 SHALL NOT APPLY TO ANY SUCH AMENDMENT);


 


(G)           THE HIRING OR TERMINATION OF EMPLOYMENT OF THE CEO, OR THE
ENTERING INTO, AMENDMENT OR TERMINATION OF ANY EMPLOYMENT, SEVERANCE, CHANGE OF
CONTROL OR OTHER CONTRACT WITH ANY MEMBER OF SENIOR MANAGEMENT OR EMPLOYEE WHOSE
COMPENSATION PACKAGE INCLUDES AN EQUITY COMPONENT;


 


(H)           THE MAKING OF ANY CHANGE IN THE JOINT VENTURE PURPOSES;


 


(I)            THE ENTERING INTO OF ANY AGREEMENT WITH RESPECT TO OR THE TAKING
OF ANY MATERIAL STEPS TO FACILITATE A TRANSACTION THAT CONSTITUTES A CHANGE OF
CONTROL OF THE COMPANY OR A PROPOSAL FOR SUCH A TRANSACTION;


 


(J)            THE LEASING (AS LESSOR), LICENSING (AS LICENSOR) OR OTHER
TRANSFER OF ASSETS (INCLUDING SECURITIES) (X) HAVING A FAIR MARKET VALUE OR FOR
CONSIDERATION EXCEEDING $5 MILLION, TAKEN AS A WHOLE, OR (Y) TO WHICH THE
REVENUES OR THE PROFITS ATTRIBUTABLE EXCEED $5 MILLION, TAKEN AS A WHOLE, IN ANY
ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, IN EACH CASE, DETERMINED
USING THE MOST RECENT QUARTERLY CONSOLIDATED FINANCIAL STATEMENT OF THE COMPANY;


 


(K)           THE ENTERING INTO OF ANY AGREEMENT WITH RESPECT TO OR CONSUMMATION
OF ANY ACQUISITION OF ANY BUSINESS OR ASSETS (AND WITH RESPECT TO ASSETS, HAVING
A FAIR MARKET VALUE IN EXCESS OF $5 MILLION TAKEN AS A WHOLE, IN ANY ONE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS), WHETHER BY PURCHASE AND SALE,
MERGER, CONSOLIDATION, RESTRUCTURING, RECAPITALIZATION OR OTHERWISE;


 


(L)            THE SETTLEMENT OF CLAIMS OR SUITS IN WHICH THE COMPANY IS A PARTY
FOR AN AMOUNT IN EXCESS OF $100,000 OR WHERE EQUITABLE OR INJUNCTIVE RELIEF IS
INCLUDED AS PART OF SUCH SETTLEMENT;


 


(M)          THE ENTERING INTO, MODIFICATION OR TERMINATION OF ANY MATERIAL
CONTRACT OR TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING BY WAY OF
BARTER) BETWEEN (X) THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (Y)(1) ANY MEMBER
OR ANY AFFILIATE OF ANY MEMBER

 

21

--------------------------------------------------------------------------------


 


(INCLUDING ANY STOCKHOLDER OF REG, MARQUEE HOLDINGS OR CINEMARK THAT WOULD BE
DEEMED AN AFFILIATE BUT FOR THE EXCEPTION SET FORTH IN SUBSECTIONS (III),
(IV) OR (V) OF THE DEFINITION OF AFFILIATE HEREIN, OR ANY OF SUCH STOCKHOLDER’S
AFFILIATES) OR (2) ANY PERSON IN WHICH ANY FOUNDING MEMBER HAS TAKEN, OR IS
NEGOTIATING TO TAKE, A MATERIAL FINANCIAL INTEREST, IN EACH CASE, OTHER THAN
RELATING TO THE PURCHASE OR SALE OF PRODUCTS OR SERVICES IN THE ORDINARY COURSE
OF BUSINESS OF THE COMPANY;


 


(N)           THE ADMISSION TO THE COMPANY OF ANY NEW MEMBER;


 


(O)           THE ENTERING INTO, OR THE MODIFICATION OR TERMINATION OF, ANY
AGREEMENT FOR THE COMPANY TO PROVIDE ANY SERVICES TO ANY PERSON (OTHER THAN A
MEMBER OR AFFILIATE OF A MEMBER), WITH AN AGGREGATE VALUE IN EXCESS OF $1
MILLION;


 


(P)           THE DISSOLUTION OF THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES (AS SUCH TERM IS DEFINED IN RULE 12B-2 PROMULGATED UNDER THE
EXCHANGE ACT); THE ADOPTION OF A PLAN OF LIQUIDATION OF THE COMPANY OR ANY OF
ITS SIGNIFICANT SUBSIDIARIES; ANY ACTION BY THE COMPANY OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES TO COMMENCE ANY SUIT, CASE, PROCEEDING OR OTHER ACTION
(X) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES, OR SEEKING TO ADJUDICATE THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES AS BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF
WITH RESPECT TO THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES, OR
(Y) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR
OFFICIAL FOR THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES, OR FOR ALL OR
ANY MATERIAL PORTION OF THE ASSETS OF THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES, OR MAKING A GENERAL ASSIGNMENT FOR THE BENEFIT OF THE CREDITORS OF
THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES;


 


(Q)           THE MAKING OF ANY CHANGE IN THE NUMBER OF DIRECTORS COMPRISING THE
ENTIRE BOARD, THE SELECTION OF DIRECTORS TO FILL VACANCIES RESULTING FROM AN
INCREASE IN THE NUMBER OF DIRECTORS COMPRISING THE ENTIRE BOARD, OR THE REMOVAL
OF THE CEO DIRECTOR;


 


(R)            THE APPROVAL OF ANY TAX MATTER PURSUANT TO SECTION 6.2;


 


(S)           THE MAKING OF VALUATION DETERMINATIONS PURSUANT TO SECTION 5.6;


 


(T)            THE APPROVAL OF TRANSFERS PURSUANT TO ARTICLE 8 AND RELEASE OF A
TRANSFERRING MEMBER PURSUANT TO SECTIONS 8.1(B) AND 8.3(B);


 


(U)           THE AMENDMENT OF OR MAKING OF ANY CHANGE TO ANY PROVISION IN THIS
SECTION 4.5 OR ARTICLE 8;


 


(V)           THE EXERCISE BY THE COMPANY OF THE RIGHT OF FIRST OFFER PURSUANT
TO SECTION 8.6(B);


 


(W)          THE APPROVAL OF ANY OTHER INSTRUCTIONS, REQUIREMENTS, REQUESTS OR
ASSIGNMENTS MADE BY THE BOARD TO MANAGEMENT FROM TIME TO TIME;

 

22

--------------------------------------------------------------------------------



 


(X)            TO THE EXTENT THAT THE ORGANIZATIONAL DOCUMENTS OF ANY SUBSIDIARY
CONDITION ANY ACTION BY SUCH SUBSIDIARY ON THE AFFIRMATIVE VOTE OR APPROVAL OF
ANY DIRECTOR APPOINTED BY THE COMPANY OR ANY SUBSIDIARY, CAUSING, PERMITTING OR
APPROVING OF SUCH DIRECTOR SO VOTING OR GIVING SUCH APPROVAL; AND


 


(Y)           THE AMENDMENT, MODIFICATION OR TERMINATION OF ANY OF THE
TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY (OTHER THAN ANY AMENDMENT
OR MODIFICATION TO THIS AGREEMENT, WHICH SHALL BE GOVERNED BY THE TERMS SET
FORTH HEREIN).


 


NO SEPARATE ACTION REQUIRED.  THE COMPANY’S ENTRY INTO TRANSACTION DOCUMENTS TO
WHICH THE COMPANY IS A PARTY AND ALL OF THE ACTIONS CONTEMPLATED THEREUNDER ARE
HEREBY EXPRESSLY APPROVED, NONE OF THE RESTRICTIONS SET FORTH HEREIN SHALL BE
APPLICABLE THERETO, AND NO SEPARATE BOARD APPROVAL THEREOF SHALL BE REQUIRED. 
THE BOARD OF DIRECTORS IS HEREBY AUTHORIZED TO CAUSE THE COMPANY TO ENTER INTO
AND PERFORM THE TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY.


 


BUDGET DEADLOCK.  IN THE EVENT THAT THE BOARD FAILS TO APPROVE (PURSUANT TO
SECTION 4.8) WITH A MAJORITY DIRECTOR VOTE ANY BUDGET ON OR BEFORE MARCH 31ST OF
EACH YEAR (A “BUDGET DEADLOCK”), THEN THE CHIEF EXECUTIVE OFFICERS (OR OTHER
APPROPRIATE OFFICERS) OF EACH FOUNDING MEMBER SHALL MEET DURING A PERIOD OF THE
NEXT 30 CALENDAR DAYS TO DISCUSS THE REASONS FOR SUCH BUDGET DEADLOCK AND TO
CONSIDER SOLUTIONS TO RESOLVE SUCH BUDGET DEADLOCK.  IF THE BOARD APPROVES THE
PROPOSED BUDGET (WITH OR WITHOUT MODIFICATIONS AND PURSUANT TO SECTION 4.5(A))
DURING SUCH 30-DAY PERIOD, THEN SUCH PROPOSED BUDGET (WITH SUCH MODIFICATIONS AS
MAY HAVE BEEN SO APPROVED BY THE BOARD) WILL BECOME THE BUDGET FOR THE NEXT
ONE-YEAR PERIOD COVERED THEREBY, SUBJECT TO THE RIGHT OF THE BOARD TO MAKE
FURTHER MODIFICATIONS THERETO.  IF NO RESOLUTION CAN BE REACHED WITHIN SUCH
30-DAY PERIOD, THEN THE BUDGET FOR THE IMMEDIATELY PRECEDING YEAR SHALL, BY
DEFAULT, REMAIN IN EFFECT FOR SUCH YEAR, SUBJECT TO ANY OTHER SUBSEQUENT
DETERMINATION BY THE BOARD PURSUANT TO A MAJORITY DIRECTOR VOTE; PROVIDED THAT,
IF ANY FOUNDING MEMBER PROVIDES NOTICE AS SET FORTH IN SECTION 9.1, THEN SUCH
FOUNDING MEMBER SHALL HAVE THE RIGHT TO WITHDRAW FROM THE COMPANY AS A MEMBER IN
ACCORDANCE WITH SECTION 9.1.


 

4.6          Officers.

 


(A)           THE BOARD MAY, FROM TIME TO TIME, DESIGNATE ONE OR MORE OFFICERS
OF THE COMPANY (“OFFICERS”) WITH SUCH TITLES AS MAY BE DESIGNATED BY THE BOARD
TO ACT IN THE NAME OF THE COMPANY WITH SUCH AUTHORITY UNDER SECTION 4.1 AND AS
MAY BE DELEGATED TO SUCH OFFICER BY THE BOARD.  ALL OFFICERS SHALL BE SUBJECT TO
THE SUPERVISION AND DIRECTION OF THE BOARD.  THE AUTHORITY, DUTIES OR
RESPONSIBILITIES OF ANY OFFICER MAY BE SUSPENDED AND/OR EMPLOYMENT OF ANY
OFFICER TERMINATED BY THE BOARD WITH OR WITHOUT CAUSE PURSUANT TO A MAJORITY
DIRECTOR VOTE.


 


(B)           THE COMPANY’S SENIOR MANAGEMENT TEAM INCLUDES (I) A CHIEF
EXECUTIVE OFFICER (“CEO”) WHO SHALL HAVE GENERAL AND ACTIVE MANAGEMENT OF THE
BUSINESS OF THE COMPANY AND SHALL SEE THAT ALL ORDERS AND RESOLUTIONS OF THE
BOARD ARE CARRIED INTO EFFECT, AS WELL AS THE POWER TO NEGOTIATE FOR, APPROVE
AND EXECUTE CONTRACTS, DEEDS AND OTHER INSTRUMENTS ON BEHALF OF THE COMPANY AS
ARE NECESSARY AND APPROPRIATE IN THE GENERAL MANAGEMENT OF THE BUSINESS OF THE
COMPANY OR AS ARE APPROVED BY THE BOARD OR ANY COMMITTEE DESIGNATED BY THE
BOARD; AND (II) SUCH OTHER SENIOR OFFICERS AS MAY FROM TIME TO TIME BE
DESIGNATED BY THE BOARD WHO SHALL

 

23

--------------------------------------------------------------------------------


 


PERFORM SUCH DUTIES AND HAVE SUCH POWERS AS ARE APPROPRIATE AND AS PRESCRIBED BY
THE BOARD OR THE CEO (THE “SENIOR OFFICERS”).  EACH SENIOR OFFICER MAY BE
APPOINTED OR HAVE HIS OR HER EMPLOYMENT WITH THE COMPANY TERMINATED AT WILL
(SUBJECT TO THE TERMS OF ANY EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND SUCH
SENIOR OFFICER) BY THE BOARD OR ANY SENIOR OFFICER ACTING PURSUANT TO AUTHORITY
GRANTED TO SUCH SENIOR OFFICER BY THE BOARD.  ALL APPOINTMENTS OF SENIOR
OFFICERS MUST BE APPROVED BY THE BOARD.


 


(C)           EACH OFFICER SHALL DISCHARGE HIS OR HER DUTY AS AN OFFICER IN A
MANNER HE OR SHE REASONABLY BELIEVES TO BE IN THE BEST INTERESTS OF THE
COMPANY.  EACH OFFICER SHALL, IN THE PERFORMANCE OF HIS OR HER DUTIES, BE FULLY
PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE COMPANY AND UPON SUCH
INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED TO SUCH OFFICER BY ANY
PERSON (INCLUDING, WITHOUT LIMITATION, LEGAL COUNSEL AND PUBLIC ACCOUNTANTS) AS
TO MATTERS THAT SUCH OFFICER REASONABLY BELIEVES ARE WITHIN SUCH PERSON’S
PROFESSIONAL OR EXPERT COMPETENCE AND WHO HAS BEEN SELECTED WITH REASONABLE CARE
BY OR ON BEHALF OF THE BOARD.


 

4.7          Officers and Directors Insurance.  The Company shall purchase and
maintain, at the Company’s expense, officers and directors insurance on behalf
of each of the Directors, Senior Officers and other Officers of the Company,
against any liability that may be asserted against, or any expense that may be
incurred by, such Directors, Senior Officers and other Officers of the Company
in connection with the activities of the Company and its Subsidiaries or
Affiliates and such other terms and coverage as shall be determined by the
Board.

 

4.8          Budget.  On or before January 15th of each year, the CEO shall
submit to the Board a proposed Budget for the one-year period commencing on
January lst of such year.  Within 30 days after the submission to the Board of
any proposed Budget, the Board shall advise the CEO whether it approves or is
unable to approve such proposed Budget and the modifications, if any, agreed
upon by the Board.  If the Board approves a proposed Budget (with or without
modifications and pursuant to Section 4.5(a)) for the next Fiscal Year, then
such proposed Budget (with such modifications as may have been so approved by
the Board) will become the Budget for the next one-year period covered thereby,
subject to the right of the Board to make further modifications thereto.  If
such proposed Budget (with or without modifications) is not so approved by the
Board, then, subject to Section 4.5, the Board shall request the CEO to prepare
an alternative proposed Budget in accordance with such further instructions the
Board may determine, and thereafter the CEO shall submit such alternative Budget
to the Board.  Until such time as any such alternative Budget is approved by the
Board, the Budget for the previous year shall remain in effect for such year.

 

4.9          Limitation of Liability; Exculpation.

 


(A)           EXCEPT TO THE EXTENT SET FORTH IN SECTIONS 4.9(B) OR 5.4, NO
MEMBER NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES (INCLUDING ANY STOCKHOLDER OF
REG, MARQUEE HOLDINGS OR CINEMARK THAT WOULD BE DEEMED AN AFFILIATE BUT FOR THE
EXCEPTION SET FORTH IN SUBSECTIONS (III), (IV) OR (V) OF THE DEFINITION OF
AFFILIATE HEREIN, OR ANY OF SUCH STOCKHOLDER’S AFFILIATES) NOR ANY OF THEIR
RESPECTIVE DIRECT OR INDIRECT OFFICERS, DIRECTORS, TRUSTEES, MEMBERS, PARTNERS,
EQUITY HOLDERS, EMPLOYEES OR AGENTS, NOR ANY OF THEIR HEIRS, EXECUTORS,
SUCCESSORS AND ASSIGNS, NOR ANY DIRECTOR OR OFFICER (INDIVIDUALLY, AN
“INDEMNITEE”), SHALL BE LIABLE TO THE COMPANY OR ANY MEMBER FOR ANY ACT OR
OMISSION BY SUCH INDEMNITEE IN CONNECTION WITH THE CONDUCT OF THE AFFAIRS OF THE

 

24

--------------------------------------------------------------------------------


 


COMPANY OR OTHERWISE INCURRED IN CONNECTION WITH THE COMPANY OR THIS AGREEMENT
OR THE MATTERS CONTEMPLATED HEREIN, IN EACH CASE UNLESS SUCH ACT OR OMISSION WAS
THE RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR CONSTITUTES A BREACH OF,
OR A FAILURE TO COMPLY WITH, ANY AGREEMENT BETWEEN (X) SUCH MEMBER OR ITS
SUBSIDIARIES OR AFFILIATES AND (Y) THE COMPANY OR ANOTHER MEMBER OR THEIR
SUBSIDIARIES OR AFFILIATES.


 


(B)           IN MAKING ANY DECISIONS IN HIS OR HER CAPACITY AS DIRECTOR, EACH
DIRECTOR SHALL BE ENTITLED TO CONSIDER ONLY THE INTERESTS OF THE MEMBER WHO
APPOINTED HIM OR HER.  TO THE EXTENT THAT, AT LAW OR IN EQUITY, A DIRECTOR OR
MEMBER HAS DUTIES (INCLUDING FIDUCIARY DUTIES) OR LIABILITIES RELATING TO THE
COMPANY OR TO ANY MEMBER, SUCH DIRECTOR OR MEMBER ACTING UNDER THIS AGREEMENT OR
PURSUANT TO SECTION 3.6 SHALL NOT BE LIABLE TO THE COMPANY OR TO ANY MEMBER FOR
ANY BREACHES OF SUCH DUTIES (WHETHER INTENTIONAL, WILLFUL, KNOWING OR
OTHERWISE); PROVIDED, HOWEVER, THIS SECTION 4.9(B) SHALL NOT ELIMINATE ANY
DIRECTOR’S OR MEMBER’S (I) IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR
DEALING, NOR (II) INDEMNIFICATION RIGHTS SET FORTH IN SECTION 4.10(A), INCLUDING
ANY LIMITATIONS THERETO.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OTHERWISE
APPLICABLE PROVISION OF LAW, WHENEVER IN THIS AGREEMENT A DIRECTOR, OFFICER OR
MEMBER IS PERMITTED OR REQUIRED TO TAKE ANY ACTION OR TO MAKE A DECISION (I) IN
ITS “SOLE DISCRETION” OR “DISCRETION,” WITH “COMPLETE DISCRETION” OR UNDER A
GRANT OF SIMILAR AUTHORITY OR LATITUDE, SUCH DIRECTOR, OFFICER OR MEMBER SHALL
BE ENTITLED TO CONSIDER, AND MAKE ITS DETERMINATION BASED UPON, SUCH INTERESTS
AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS, AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HAVE NO DUTY OR OBLIGATION TO GIVE
ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS AFFECTING THE COMPANY OR THE
MEMBERS, OR (II) IN ITS “GOOD FAITH” OR UNDER ANOTHER EXPRESSED STANDARD, SUCH
DIRECTOR, OFFICER OR MEMBER SHALL ACT UNDER SUCH EXPRESS STANDARD AND SHALL NOT
BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARDS.


 


(D)           ANY DIRECTOR, OFFICER, LIQUIDATOR OR MEMBER MAY CONSULT WITH LEGAL
COUNSEL AND ACCOUNTANTS SELECTED BY IT AT ITS EXPENSE OR WITH LEGAL COUNSEL AND
ACCOUNTANTS FOR THE COMPANY AT THE COMPANY’S EXPENSE.  EACH DIRECTOR, OFFICER,
LIQUIDATOR AND MEMBER SHALL BE FULLY PROTECTED IN RELYING IN GOOD FAITH UPON THE
RECORDS OF THE COMPANY AND UPON INFORMATION, OPINIONS, REPORTS OR STATEMENTS
PRESENTED BY ANOTHER DIRECTOR, OFFICER, LIQUIDATOR OR MEMBER, OR EMPLOYEE OF THE
COMPANY, OR COMMITTEES OF THE COMPANY OR MEMBERS, OR BY ANY OTHER PERSON
(INCLUDING, WITHOUT LIMITATION, LEGAL COUNSEL AND PUBLIC ACCOUNTANTS) AS TO
MATTERS THAT THE DIRECTOR, OFFICER, LIQUIDATOR OR MEMBER REASONABLY BELIEVES ARE
WITHIN SUCH OTHER PERSON’S PROFESSIONAL OR EXPERT COMPETENCE, INCLUDING
INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE AND AMOUNT OF THE
ASSETS, LIABILITIES, NET INCOME OR NET LOSSES OF THE COMPANY, OR THE VALUE AND
AMOUNT OF ASSETS OR RESERVES OR CONTRACTS, AGREEMENTS OR OTHER UNDERTAKINGS THAT
WOULD BE SUFFICIENT TO PAY CLAIMS AND OBLIGATIONS OF THE COMPANY OR TO MAKE
REASONABLE PROVISION TO PAY SUCH CLAIMS AND OBLIGATIONS, OR ANY OTHER FACTS
PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO
MEMBERS OR CREDITORS MIGHT PROPERLY BE PAID.


 

4.10        Indemnification.


 


(A)           INDEMNIFICATION RIGHTS.  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DEMANDS,
COSTS, DAMAGES, LIABILITIES,

 

25

--------------------------------------------------------------------------------


 


EXPENSES OF ANY NATURE (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS), JUDGMENTS,
FINES, SETTLEMENTS (WHETHER ON AN INDIVIDUAL OR JOINT AND SEVERAL BASIS) AND
OTHER AMOUNTS ARISING FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, SUITS OR
PROCEEDINGS, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, ARBITRAL OR INVESTIGATIVE,
IN WHICH THE INDEMNITEE WAS INVOLVED OR MAY BE INVOLVED, OR THREATENED TO BE
INVOLVED, AS A PARTY OR OTHERWISE, ARISING OUT OF OR IN CONNECTION WITH THE
BUSINESS OF THE COMPANY, THIS AGREEMENT, ANY PERSON’S STATUS AS A MEMBER,
OFFICER OR DIRECTOR OR ANY ACTION TAKEN BY ANY MEMBER, OFFICER OR DIRECTOR OR
UNDER THIS AGREEMENT OR OTHERWISE ON BEHALF OF THE COMPANY (COLLECTIVELY,
“LIABILITIES”), REGARDLESS OF WHETHER THE INDEMNITEE CONTINUES TO BE AN OFFICER,
A DIRECTOR, A MEMBER, OR AN AFFILIATE, OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE,
MEMBER OR PARTNER OR AGENT OF A MEMBER, TO THE FULLEST EXTENT PERMITTED BY THE
LLC ACT AND ALL OTHER APPLICABLE LAWS; PROVIDED THAT AN INDEMNITEE SHALL BE
ENTITLED TO INDEMNIFICATION HEREUNDER ONLY TO THE EXTENT THAT SUCH INDEMNITEE’S
CONDUCT DID NOT RESULT FROM OR CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE TERMINATION OF ANY PROCEEDING BY SETTLEMENT, JUDGMENT, ORDER,
CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT SHALL NOT, OF
ITSELF, CREATE A PRESUMPTION THAT SUCH INDEMNITEE’S CONDUCT RESULTED FROM OR
CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)           EXPENSES.  EXPENSES INCURRED BY AN INDEMNITEE IN DEFENDING AGAINST
ANY LIABILITY OR POTENTIAL LIABILITY SUBJECT TO THIS SECTION 4.10 SHALL, FROM
TIME TO TIME, BE ADVANCED BY THE COMPANY PRIOR TO THE FINAL DISPOSITION OF SUCH
LIABILITY UPON RECEIPT BY THE COMPANY OF AN UNDERTAKING REASONABLY ACCEPTABLE IN
FORM AND SUBSTANCE TO THE BOARD BY OR ON BEHALF OF THE INDEMNITEE TO REPAY SUCH
AMOUNT IF IT SHALL BE DETERMINED THAT SUCH PERSON IS NOT ENTITLED TO BE
INDEMNIFIED AS AUTHORIZED IN THIS SECTION 4.10.


 


(C)           INDEMNIFICATION RIGHTS NON-EXCLUSIVE; RIGHTS OF INDEMNIFIED
PARTIES.  THE INDEMNIFICATION PROVIDED BY THIS SECTION 4.10 SHALL BE IN ADDITION
TO ANY OTHER RIGHTS TO WHICH THOSE INDEMNIFIED MAY BE ENTITLED UNDER ANY
AGREEMENT, BY A MAJORITY MEMBER VOTE, AS A MATTER OF LAW OR EQUITY OR
OTHERWISE.  SUCH INDEMNIFICATION SHALL CONTINUE WITH RESPECT TO AN INDEMNITEE
EVEN THOUGH IT HAS CEASED TO SERVE IN ANY PARTICULAR CAPACITY AND SHALL INURE TO
THE BENEFIT OF ITS HEIRS, EXECUTORS, SUCCESSORS, ASSIGNS AND OTHER LEGAL
REPRESENTATIVES.


 


(D)           ASSETS OF THE COMPANY.  ANY INDEMNIFICATION UNDER THIS
SECTION 4.10 SHALL BE SATISFIED SOLELY OUT OF THE ASSETS OF THE COMPANY, AND NO
MEMBER SHALL BE SUBJECT TO PERSONAL LIABILITY OR REQUIRED TO FUND OR CAUSE TO BE
FUNDED ANY OBLIGATION BY REASON OF THESE INDEMNIFICATION PROVISIONS.


 


(E)           OTHER LIABILITY INSURANCE.  THE COMPANY MAY PURCHASE AND MAINTAIN
INSURANCE, AT THE COMPANY’S EXPENSE, ON BEHALF OF SUCH PERSONS AS THE BOARD
SHALL REASONABLY DETERMINE, AGAINST ANY LIABILITY THAT MAY BE ASSERTED AGAINST,
OR ANY EXPENSE THAT MAY BE INCURRED BY, SUCH PERSON IN CONNECTION WITH THE
ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES REGARDLESS OF
WHETHER THE COMPANY WOULD HAVE THE OBLIGATION TO INDEMNIFY SUCH PERSON AGAINST
SUCH LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT.


 

4.11        Title to Assets.  Unless specifically licensed or leased to the
Company, title to the assets of the Company, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Company as an
entity, and no Members, individually or

 

26

--------------------------------------------------------------------------------


 


COLLECTIVELY, SHALL HAVE ANY OWNERSHIP INTEREST IN SUCH ASSETS (OTHER THAN
LICENSED OR LEASED ASSETS) OR ANY PORTION THEREOF.

 


ARTICLE 5

 


CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

 

5.1          Capital Contributions.

 


(A)           THE MEMBERS HAVE MADE PRE-CLOSING DATE CAPITAL CONTRIBUTIONS TO
THE COMPANY IN EXCHANGE FOR UNITS IN THE AMOUNTS SPECIFIED AS THEIR RESPECTIVE
PRE-CLOSING DATE CAPITAL CONTRIBUTIONS ON EXHIBIT A.  EXCEPT AS PROVIDED IN THIS
SECTION 5.1, NO MEMBER SHALL BE REQUIRED TO MAKE ANY OTHER CAPITAL CONTRIBUTION
TO, OR PROVIDE CREDIT SUPPORT FOR, THE COMPANY.


 


(B)           ON THE CLOSING DATE, SUBJECT TO THE OBLIGATIONS OF THE COMPANY
UNDER THE EQUITY CONTRIBUTION AGREEMENT AND THE KASIMA PARENT HOLDINGS LLC
AGREEMENT, EACH MEMBER SHALL MAKE A CAPITAL CONTRIBUTION TO THE COMPANY,
COMPRISED OF CASH AND EQUIPMENT IN THE AMOUNTS SPECIFIED ON EXHIBIT A.


 


(C)           IF THE COMPANY RECEIVES AN ADDITIONAL REQUIRED FUNDING NOTICE
PURSUANT TO THE EQUITY CONTRIBUTION AGREEMENT, THE COMPANY SHALL, AS PROMPTLY AS
PRACTICABLE (BUT IN ANY EVENT NO LATER THAN NOON, NEW YORK TIME, ON THE BUSINESS
DAY FOLLOWING RECEIPT OF SUCH ADDITIONAL REQUIRED FUNDING NOTICE), DELIVER A
COPY OF THE BODY OF SUCH ADDITIONAL REQUIRED FUNDING NOTICE TO EACH MEMBER,
TOGETHER WITH A COPY OF SUCH MEMBER’S SCHEDULE TO SUCH ADDITIONAL REQUIRED
FUNDING NOTICE.  EACH MEMBER SHALL MAKE A CAPITAL CONTRIBUTION TO THE COMPANY IN
THE AMOUNT SPECIFIED ON SUCH SCHEDULE AS SUCH MEMBER’S “ADDITIONAL REQUIRED
CAPITAL CONTRIBUTION AMOUNT” NO LATER THAN NOON, NEW YORK TIME, ON THE BUSINESS
DAY PRIOR TO THE “CAPITAL CONTRIBUTION DATE” SET FORTH ON SUCH ADDITIONAL
REQUIRED FUNDING NOTICE.  IN THE EVENT THAT A MEMBER DOES NOT MAKE A CAPITAL
CONTRIBUTION TO THE COMPANY EQUAL TO OR IN EXCESS OF SUCH AMOUNT, KASIMA PARENT
HOLDINGS LLC SHALL HAVE THE RIGHT, AS A CONTRACTUAL THIRD PARTY BENEFICIARY OF
THIS SECTION 5.1(C), TO REQUIRE SUCH MEMBER TO MAKE A CAPITAL CONTRIBUTION TO
THE COMPANY IN SUCH AMOUNT IF THE FOLLOWING CONDITIONS SHALL HAVE BEEN MET:
(I) THERE SHALL NOT BE FUNDS IN THE EXHIBITOR ESCROW ACCOUNT SUFFICIENT TO PAY
THE UNPAID COSTS OF KASIMA, LLC TO WHICH THE ADDITIONAL REQUIRED FUNDING NOTICE
RELATES AND (II) THIRTY (30) DAYS SHALL HAVE PASSED AND NEITHER SUCH MEMBER NOR
THE OTHER MEMBERS SHALL HAVE MADE A CAPITAL CONTRIBUTION TO THE COMPANY EQUAL TO
OR IN EXCESS OF SUCH AMOUNT.


 


(D)           IF THE COMPANY RECEIVES AN OPTIONAL FUNDING NOTICE PURSUANT TO THE
EQUITY CONTRIBUTION AGREEMENT, THE COMPANY SHALL, AS PROMPTLY AS PRACTICABLE
(BUT IN ANY EVENT NO LATER THAN NOON, NEW YORK TIME, ON THE BUSINESS DAY
FOLLOWING RECEIPT OF SUCH OPTIONAL FUNDING NOTICE), DELIVER A COPY OF THE BODY
OF SUCH OPTIONAL FUNDING NOTICE TO EACH MEMBER, TOGETHER WITH A COPY OF SUCH
MEMBER’S SCHEDULE TO SUCH OPTIONAL FUNDING NOTICE AND THE COMPANY’S CALCULATION
OF THE FOLLOWING: (I) THE AMOUNT OF THE “PROJECTED OPTIONAL EXISTING SCREEN
CONTRIBUTION AMOUNT” SET FORTH ON SUCH MEMBER’S SCHEDULE PLUS (II) THE AMOUNT OF
THE “PROJECTED OPTIONAL NEW SCREEN CONTRIBUTION AMOUNT” SET FORTH ON SUCH
MEMBER’S SCHEDULE MINUS (III) THE AMOUNT OF THE CUMULATIVE CAPITAL CONTRIBUTIONS
OF SUCH MEMBER PURSUANT TO SECTIONS 5.1(C) AND (D) (SUCH CALCULATED AMOUNT, SUCH
MEMBER’S “PROJECTED OPTIONAL CAPITAL

 

27

--------------------------------------------------------------------------------


 


CONTRIBUTION AMOUNT”).  EACH MEMBER MAY MAKE A CAPITAL CONTRIBUTION IN AN AMOUNT
UP TO THE AMOUNT CALCULATED AS SUCH MEMBER’S PROJECTED OPTIONAL CAPITAL
CONTRIBUTION AMOUNT, AND, IF IT ELECTS TO MAKE SUCH A CAPITAL CONTRIBUTION, THE
MEMBER SHALL MAKE SUCH CAPITAL CONTRIBUTION NO LATER THAN NOON, NEW YORK TIME,
ON THE BUSINESS DAY PRIOR TO THE “CAPITAL CONTRIBUTION DATE” SET FORTH ON SUCH
OPTIONAL FUNDING NOTICE.  ANY MEMBER MAY ELECT TO FUND LESS THAN 100% OF THE
AMOUNTS DESCRIBED IN ANY SUCH OPTIONAL FUNDING NOTICE IF IT HAS DETERMINED THAT
IT WILL NOT DURING THE APPLICABLE PERIOD BE ABLE OR WILLING TO FUND 100% OF THE
CAPITAL CONTRIBUTION REQUIRED TO PERMIT THE COMPANY TO ENTER BINDING PURCHASE
ORDERS OR INSTALLATION ORDERS RELATING TO THE EQUIPMENT LISTED ON SUCH MEMBER’S
SCHEDULE TO SUCH OPTIONAL FUNDING NOTICE (I.E., THAT EQUIPMENT EXPECTED TO BE
INSTALLED DURING SUCH PERIOD PURSUANT TO AN INSTALLATION AGREEMENT TO WHICH THE
MEMBER (OR ONE OR MORE OF ITS AFFILIATES) IS A PARTY).  TO THE EXTENT THAT ANY
MEMBER DOES NOT TIMELY FUND 100% OF SUCH AMOUNTS, THE COMPANY WILL INSTRUCT ALL
DESIGNEES ON THE BOARD OF DIRECTORS OR COMPARABLE MANAGING BODY OF ITS
SUBSIDIARIES TO CAUSE SUCH SUBSIDIARIES NOT TO ENTER INTO BINDING PURCHASE
ORDERS OR INSTALLATION ORDERS IN RELATION TO SUCH UNFUNDED EQUIPMENT PURCHASES
AND INSTALLATIONS.  THE COMPANY SHALL ALSO INSTRUCT ALL DESIGNEES ON THE BOARD
OF DIRECTORS OR COMPARABLE MANAGING BODY OF ITS SUBSIDIARIES TO CAUSE SUCH
SUBSIDIARIES TO APPLY SUCH FUNDED AMOUNTS ONLY TO THE EQUIPMENT SPECIFIED BY
SUCH PARTIALLY FUNDING MEMBER.


 


(E)           IN ADDITION TO THE FOREGOING CAPITAL CONTRIBUTIONS, TO THE EXTENT
THAT THE COMPANY DOES NOT THEN HAVE THE REQUISITE FINANCIAL RESOURCES TO PERFORM
ITS MANAGERIAL AND MINISTERIAL PERFORMANCE OBLIGATIONS UNDER THE MANAGEMENT
SERVICES AGREEMENTS DURING THE CURRENT AND SUCCEEDING FISCAL QUARTER, PURSUANT
TO THE PERFORMANCE GUARANTEE OF THE EXHIBITORS SET FORTH IN SUCH MANAGEMENT
SERVICES AGREEMENTS, THE MEMBERS SHALL MAKE CAPITAL CONTRIBUTIONS TO THE COMPANY
THAT IN THE AGGREGATE EQUAL THE AMOUNT ACTUALLY REQUIRED TO ENABLE THE COMPANY
TO PERFORM SUCH OBLIGATIONS DURING THE CURRENT AND SUCCEEDING FISCAL QUARTER. 
EACH MEMBER SHALL FUND A PRO RATA PORTION OF SUCH AGGREGATE CAPITAL CONTRIBUTION
THAT IS EQUAL TO THE NUMBER OF DIGITAL SYSTEMS DEPLOYED IN SUCH MEMBER’S SCREENS
DIVIDED BY THE NUMBER OF DIGITAL SYSTEMS DEPLOYED IN ALL MEMBERS’ SCREENS AS OF
THE END OF MONTH PRECEDING THE TIME THAT THE CAPITAL CONTRIBUTION IS REQUIRED. 
THE COMPANY SHALL GIVE EACH MEMBER A WRITTEN NOTICE OF ANY CAPITAL CONTRIBUTION
REQUIRED PURSUANT TO THIS SECTION 5.1(E) AND EACH MEMBER SHALL FUND SUCH CAPITAL
CONTRIBUTION WITHIN FIVE (5) BUSINESS DAYS OF THE DELIVERY OF SUCH NOTICE.


 


(F)            IN ADDITION TO THE FOREGOING CAPITAL CONTRIBUTIONS, TO THE EXTENT
THAT THE COMPANY DESIRES TO MAKE ADDITIONAL CAPITAL CONTRIBUTIONS TO KASIMA
PARENT HOLDINGS LLC, EACH MEMBER MAY ELECT TO MAKE ADDITIONAL CAPITAL
CONTRIBUTIONS TO THE COMPANY TO FUND SUCH ADDITIONAL CAPITAL CONTRIBUTIONS TO
KASIMA PARENT HOLDINGS LLC.


 


(G)           SUBJECT TO SECTION 10.3 OF THIS AGREEMENT, THE COMPANY AGREES TO
PROVIDE TO EACH MEMBER SUCH ADDITIONAL INFORMATION WITH RESPECT TO EACH SUCH
FUNDING NOTICE AS SUCH MEMBER MAY REASONABLY REQUEST.  FOR THE AVOIDANCE OF
DOUBT, NO MEMBER SHALL BE PERMITTED TO RECEIVE OR REVIEW ANY SCHEDULE TO ANY
FUNDING NOTICE THAT PERTAINS TO THE CAPITAL CONTRIBUTIONS TO BE MADE BY ANY
OTHER MEMBER.


 


(H)           EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO MEMBER SHALL BE
ENTITLED TO WITHDRAW, OR DEMAND THE RETURN OF, ANY PART OF ITS CAPITAL
CONTRIBUTIONS OR CAPITAL

 

28

--------------------------------------------------------------------------------


 


ACCOUNT.  NO MEMBER SHALL BE ENTITLED TO INTEREST ON OR WITH RESPECT TO ANY
CAPITAL CONTRIBUTION OR CAPITAL ACCOUNT.


 


(I)            NO PERSON SHALL HAVE ANY PREEMPTIVE, PREFERENTIAL OR SIMILAR
RIGHT TO SUBSCRIBE FOR OR TO ACQUIRE ANY UNITS.


 

5.2          Loans from Members.  Loans by Members to the Company shall not be
considered contributions to the capital of the Company hereunder.  Any loan made
by a Member shall not result in any increase in the amount of the Capital
Account of such Member and shall be payable or collectible in accordance with
the terms and conditions upon which advances are made; provided that the terms
of any such loan shall not be less favorable to the Company, taken as a whole,
than would be available to the Company from unrelated lenders and such loan
shall be approved by the Board.

 

5.3          Loans from Third Parties.  The Company may incur Indebtedness, or
enter into other similar credit, guarantee, financing or refinancing
arrangements for any purpose with any Person upon such terms as the Board
determines appropriate; provided that the Company shall not incur any
Indebtedness that is recourse to any Member, except to the extent otherwise
agreed to in writing by the applicable Member in its sole discretion.

 

5.4          Non-Funding Member.


 


(A)           IF ANY MEMBER DOES NOT MAKE ANY PORTION OF A CAPITAL CONTRIBUTION
UNDER SECTIONS 5.1(B), (C) OR (E) OF THIS AGREEMENT, THEN SUCH MEMBER WILL BE
DEEMED TO BE A “NON-FUNDING MEMBER”.  THE COMPANY SHALL PROMPTLY PROVIDE WRITTEN
NOTICE OF THE ABSENCE OF SUCH CAPITAL CONTRIBUTION TO SUCH NON-FUNDING MEMBER
AND TO THE OTHER MEMBERS.  IF SUCH NON-FUNDING MEMBER DOES NOT MAKE SUCH CAPITAL
CONTRIBUTION WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF SUCH NOTICE, THE
BOARD, EXCLUDING DIRECTORS DESIGNATED BY THE NON-FUNDING MEMBER, IN ITS SOLE
DISCRETION BASED ON A MAJORITY DIRECTOR VOTE SHALL HAVE THE RIGHT TO TAKE ALL OR
ANY OF THE FOLLOWING ACTIONS, IN ADDITION TO ANY OTHER ACTIONS THAT MAY BE
AVAILABLE AT LAW OR IN EQUITY:


 

(I)            CHARGE SUCH NON-FUNDING MEMBER AN ADDITIONAL AMOUNT ON THE UNPAID
BALANCE OF ANY SUCH CAPITAL CONTRIBUTIONS AT AN ANNUAL INTEREST RATE EQUAL TO
THE RATE FROM TIME TO TIME ANNOUNCED PUBLICLY BY THE WALL STREET JOURNAL AS ITS
PRIME RATE (THE “PRIME RATE”) PLUS FOUR PERCENTAGE POINTS FROM THE DATE SUCH
CAPITAL CONTRIBUTION WAS TO BE MADE THROUGH THE DATE FULL PAYMENT FOR SUCH
CAPITAL CONTRIBUTION IS ACTUALLY MADE, AND TO THE EXTENT SUCH ADDITIONAL AMOUNT
IS NOT OTHERWISE PAID, SUCH ADDITIONAL AMOUNT MAY BE DEDUCTED FROM ANY FUTURE
DISTRIBUTION TO SUCH MEMBER;

 

(II)           DETERMINE THAT WHENEVER THE VOTE, CONSENT OR DECISION OF THE
MEMBERS IS REQUIRED OR PERMITTED PURSUANT TO THIS AGREEMENT, EXCEPT AS REQUIRED
BY THE LLC ACT, SUCH NON-FUNDING MEMBER SHALL NOT BE ENTITLED TO PARTICIPATE IN
SUCH VOTE OR CONSENT, OR TO MAKE SUCH DECISION, AND SUCH VOTE, CONSENT OR
DECISION SHALL BE TABULATED OR MADE AS IF SUCH NON-FUNDING MEMBER WAS NOT A
MEMBER;

 

(III)          DETERMINE THAT ANY DIRECTOR DESIGNATED BY SUCH MEMBER SHALL NOT
HAVE THE RIGHT TO NOTICE OF OR TO ATTEND AND VOTE AT MEETINGS OF THE BOARD OR
UPON ACTIONS TO BE

 

29

--------------------------------------------------------------------------------


 

TAKEN BY THE BOARD WITHOUT A MEETING OR DETERMINE THAT ANY SUCH DIRECTOR SHALL
BE REMOVED FROM THE BOARD;

 

(IV)          ASSESS A REDUCTION IN THE NUMBER OF ALL UNITS AND THE CAPITAL
ACCOUNT BALANCE OF THE NON-FUNDING MEMBER IN AMOUNTS REPRESENTING A PROPORTIONAL
AMOUNT OF THE CAPITAL CONTRIBUTIONS THAT SUCH NON-FUNDING MEMBER HAS NOT MADE
PURSUANT TO SECTIONS 5.1(B), (C) OR (E) OF THIS AGREEMENT;

 

(V)           DETERMINE THAT ALL DISTRIBUTIONS THAT SUCH NON-FUNDING MEMBER
WOULD OTHERWISE RECEIVE (WHETHER IN CONNECTION WITH A DISTRIBUTION PURSUANT TO
SECTION 5.5, THE WITHDRAWAL OF SUCH NON-FUNDING MEMBER, OR A FINAL DISTRIBUTION
AFTER DISSOLUTION OF THE COMPANY) SHALL BE REDUCED BY AN AMOUNT EQUAL TO SUCH
UNPAID CAPITAL CONTRIBUTION, AND ANY SUCH AMOUNTS WITHHELD FROM SUCH NON-FUNDING
MEMBER SHALL BE DISTRIBUTED PRO RATA TO THE OTHER MEMBERS; OR

 

(VI)          OFFER TO MEMBERS WHO ARE NOT NON-FUNDING MEMBERS THE OPPORTUNITY
TO PURCHASE, AT FAIR MARKET VALUE AS DETERMINED BY THE BOARD IN ACCORDANCE WITH
SECTION 5.6, A PRO RATA PORTION OF THE UNITS REPRESENTING A PROPORTIONAL AMOUNT
OF THE CAPITAL CONTRIBUTIONS THAT SUCH NON-FUNDING MEMBER HAS FAILED TO MAKE.

 


(B)           NO RIGHT, POWER OR REMEDY CONFERRED UPON THE BOARD IN THIS
SECTION 5.4 SHALL BE EXCLUSIVE, AND EACH SUCH RIGHT, POWER OR REMEDY SHALL BE
CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT, POWER OR REMEDY WHETHER
CONFERRED IN THIS SECTION 5.4 OR OTHERWISE HEREUNDER OR AT LAW OR IN EQUITY OR
BY STATUTE OR OTHERWISE.  NO COURSE OF DEALING BETWEEN THE BOARD AND ANY
NON-FUNDING MEMBER AND NO DELAY IN EXERCISING ANY RIGHT, POWER OR REMEDY
CONFERRED IN THIS SECTION 5.4 NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR
BY STATUTE OR OTHERWISE SHALL OPERATE AS A WAIVER OR OTHERWISE PREJUDICE ANY
SUCH RIGHT, POWER OR REMEDY.


 

5.5          Distributions.  All distributions made by the Company, if any,
shall be made in accordance with this Section 5.5.


 


(A)           SOLE DISCRETION OF THE BOARD.  EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, (I) THE COMPANY SHALL HAVE NO OBLIGATION TO DISTRIBUTE ANY CASH
OR OTHER PROPERTY OF THE COMPANY TO THE MEMBERS, (II) THE COMPANY SHALL HAVE NO
OBLIGATION TO LIQUIDATE ASSETS TO GENERATE CASH BALANCES FOR DISTRIBUTION TO THE
MEMBERS, (III) CASH BALANCES SHALL NOT INCLUDE ANY CAPITAL CONTRIBUTION PURSUANT
TO SECTION 5.1, (IV) THE BOARD SHALL HAVE SOLE DISCRETION IN DETERMINING WHETHER
TO DISTRIBUTE ANY CASH OR OTHER PROPERTY OF THE COMPANY, WHEN AVAILABLE, AND IN
DETERMINING THE TIMING, KIND AND AMOUNT OF ANY AND ALL DISTRIBUTIONS, AND (V) NO
MEMBER IS ENTITLED TO RECEIVE ANY DISTRIBUTION UNLESS AND UNTIL DECLARED BY THE
BOARD.  ALL DISTRIBUTIONS UNDER THIS SECTION 5.5(A) SHALL BE MADE AMONG THE
MEMBERS PRO RATA IN ACCORDANCE WITH THEIR THEN APPLICABLE RELATIVE PERCENTAGE
INTERESTS.


 


(B)           IN THE EVENT THAT CAPITAL CONTRIBUTIONS ARE MADE PURSUANT TO
SECTION 5.1 WITH RESPECT TO EXCESS COSTS EXPECTED TO BE INCURRED BUT WHICH
EXCESS COSTS ULTIMATELY ARE NOT INCURRED, THE COMPANY SHALL CAUSE KASIMA PARENT
HOLDINGS LLC TO CAUSE ALL SUCH CAPITAL CONTRIBUTIONS THAT IT RECEIVES AS
DISTRIBUTIONS FROM KASIMA HOLDINGS LLC TO BE DISTRIBUTED TO THE COMPANY AND THE
COMPANY SHALL DISTRIBUTE SUCH CAPITAL CONTRIBUTIONS TO THE MEMBER OR

 

30

--------------------------------------------------------------------------------


 


MEMBERS THAT MADE THE CAPITAL CONTRIBUTION OR CAPITAL CONTRIBUTIONS WITH RESPECT
TO THE EXCESS COSTS THAT WERE ULTIMATELY NOT INCURRED.


 


(C)           DISTRIBUTIONS IN KIND.  NO MEMBER HAS ANY RIGHT TO DEMAND OR
RECEIVE PROPERTY OTHER THAN CASH.  HOWEVER, THE BOARD MAY, IN ITS SOLE
DISCRETION, ELECT TO MAKE DISTRIBUTIONS, ENTIRELY OR IN PART, IN PROPERTY OF THE
COMPANY OTHER THAN CASH.  PROPERTY DISTRIBUTED IN KIND SHALL BE DEEMED TO HAVE
BEEN SOLD FOR ITS VALUATION DETERMINED IN ACCORDANCE WITH SECTION 5.6.


 


(D)           LIMITATIONS ON DISTRIBUTIONS.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY:


 

(I)            NO DISTRIBUTION SHALL BE MADE IN VIOLATION OF THE LLC ACT; AND

 

(II)           ALL AMOUNTS DISTRIBUTED IN CONNECTION WITH A LIQUIDATION OF THE
COMPANY OR THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE ASSETS
OF THE COMPANY THAT LEADS TO A LIQUIDATION OF THE COMPANY WILL BE DISTRIBUTED TO
MEMBERS IN ACCORDANCE WITH SECTION 7.3.

 


(E)           EXCULPATION.  THE MEMBERS HEREBY CONSENT AND AGREE THAT, EXCEPT AS
EXPRESSLY PROVIDED HEREIN OR REQUIRED BY APPLICABLE LAW AND EXCEPT FOR
DISTRIBUTIONS NOT MADE IN COMPLIANCE WITH THIS AGREEMENT, NO MEMBER SHALL HAVE
AN OBLIGATION TO RETURN CASH OR OTHER PROPERTY PAID OR DISTRIBUTED TO SUCH
MEMBER BY THE COMPANY, WHETHER SUCH OBLIGATION WOULD HAVE ARISEN UNDER
§ 18-502(B) OF THE LLC ACT OR OTHERWISE.


 

5.6          Valuation.  All valuation determinations to be made under this
Agreement shall be made pursuant to the terms of this Section 5.6, which
determinations shall be conclusive and binding on the Company, all Members,
former Members, their successors, assigns, legal representatives and any other
Person, except for computational errors or fraud, and to the fullest extent
permitted by law, no such Person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto except for
computational errors or fraud.  Valuations shall be determined by a reasonable
method of valuation determined by the Board, which may include an independent
appraisal, a reasonable estimate by the Board or some other reasonable method of
valuation.  Distributions of property in kind shall be valued at fair market
value; provided that any valuation under this Section 5.6 shall be determined by
an independent appraiser selected by the Board if so requested by any Founding
Member.


 


ARTICLE 6

 


BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

 

6.1          General Accounting Matters.

 


(A)           THE NET PROFITS, NET LOSS AND/OR OTHER TAX ITEMS OF THE COMPANY
SHALL BE ALLOCATED FOR FEDERAL INCOME TAX AND APPLICABLE STATE AND LOCAL INCOME
TAX PURPOSES PURSUANT TO THE PROVISIONS OF THE ALLOCATIONS EXHIBIT, AND SUCH
ALLOCATIONS SHALL BE MADE AT THE END OF EACH FISCAL PERIOD, AT SUCH TIMES AS THE
GROSS ASSET VALUE OF COMPANY ASSETS IS ADJUSTED PURSUANT TO SECTION 1.2 OF THE
ALLOCATIONS EXHIBIT AND AT SUCH OTHER TIMES AS REQUIRED BY THIS AGREEMENT.

 

31

--------------------------------------------------------------------------------



 


(B)           EACH MEMBER SHALL BE SUPPLIED WITH THE INFORMATION OF THE COMPANY
NECESSARY TO ENABLE SUCH MEMBER TO PREPARE IN A TIMELY MANNER (AND IN ANY EVENT
WITHIN 120 DAYS AFTER THE END OF THE COMPANY FISCAL YEAR) ITS FEDERAL, STATE AND
LOCAL INCOME TAX RETURNS AND SUCH OTHER FINANCIAL OR OTHER STATEMENTS AND
REPORTS THAT THE BOARD DEEMS APPROPRIATE.


 


(C)           THE BOARD SHALL KEEP OR CAUSE TO BE KEPT BOOKS AND RECORDS
PERTAINING TO THE COMPANY’S BUSINESS SHOWING ALL OF ITS ASSETS AND LIABILITIES,
RECEIPTS AND DISBURSEMENTS, NET INCOME AND NET LOSSES, MEMBERS’ CAPITAL ACCOUNTS
AND ALL TRANSACTIONS ENTERED INTO BY THE COMPANY.  SUCH BOOKS AND RECORDS OF THE
COMPANY SHALL BE KEPT AT THE OFFICE OF THE COMPANY AND THE MEMBERS AND THEIR
REPRESENTATIVES SHALL AT ALL REASONABLE TIMES HAVE FREE ACCESS THERETO FOR THE
PURPOSE OF INSPECTING OR COPYING THE SAME.


 


(D)           THE COMPANY SHALL MAINTAIN SEPARATE BOOKS OF ACCOUNT FOR THE
COMPANY, KEPT ON AN ACCRUAL BASIS OR AS OTHERWISE PROVIDED BY THE BOARD AND
OTHERWISE IN ACCORDANCE WITH GAAP, EXCEPT THAT FOR INCOME TAX PURPOSES SUCH
BOOKS SHALL BE KEPT IN ACCORDANCE WITH APPLICABLE TAX ACCOUNTING PRINCIPLES.


 


(E)           THE COMPANY SHALL, AND SHALL INSTRUCT ALL DESIGNEES ON THE BOARD
OF DIRECTORS OR COMPARABLE MANAGING BODY OF ITS SUBSIDIARIES TO CAUSE SUCH
SUBSIDIARIES TO, (I) MAINTAIN ACCURATE BOOKS AND RECORDS REFLECTING ITS ASSETS
AND LIABILITIES AND MAINTAIN PROPER AND ADEQUATE “INTERNAL CONTROL OVER
FINANCIAL REPORTING” (AS SUCH TERM IS DEFINED IN RULES 13A-15(F) AND
15D-15(F) PROMULGATED UNDER THE EXCHANGE ACT, AND AS SUCH RULES MAY BE AMENDED
AND SUPPLEMENTED FROM TIME TO TIME); AND (II) DELIVER TO ANY FOUNDING MEMBER,
IMMEDIATELY UPON REQUEST, CERTIFICATIONS AND STATEMENTS WITH RESPECT TO THE
COMPANY AND ITS SUBSIDIARIES SATISFYING THE REQUIREMENTS OF RULE 13A-L4(A) OR
15D-14(A) UNDER THE EXCHANGE ACT, AND 18 U.S.C. § 1350 (SECTION 906 OF THE
SARBANES-OXLEY ACT OF 2002).


 


(F)            SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT, THE
COMPANY WILL PERMIT REPRESENTATIVES OF A FOUNDING MEMBER AND ITS AFFILIATES, AT
THEIR EXPENSE, TO OBTAIN ALL BOOKS AND ACCOUNTS, DOCUMENTS AND OTHER INFORMATION
(OTHER THAN DOCUMENTS AND INFORMATION RELATING TO PRICING OR OTHER PROPRIETARY
INFORMATION OF ANY MEMBER OR ITS AFFILIATES) IN THE POSSESSION OF THE COMPANY
AND ITS SUBSIDIARIES, IF ANY, AS MAY REASONABLY BE REQUESTED IN ORDER TO ENABLE
SUCH FOUNDING MEMBER TO MONITOR ITS INVESTMENT IN THE COMPANY AND TO EXERCISE
ITS RIGHTS UNDER THIS AGREEMENT AND, TO THE EXTENT APPLICABLE, TO PROVIDE SUCH
OTHER ACCESS AND INFORMATION AS MAY BE REASONABLY REQUIRED TO ENABLE SUCH
FOUNDING MEMBER TO ACCOUNT FOR THE INVESTMENT IN THE COMPANY AND OTHERWISE
COMPLY WITH THE REQUIREMENTS OF APPLICABLE LAWS, GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY.


 


6.2          CERTAIN TAX MATTERS.  THE “TAX MATTERS PARTNER” FOR PURPOSES OF
SECTION 6231(A)(7) OF THE CODE SHALL BE AMC (THE “TAX MATTERS MEMBER”).  THE TAX
MATTERS MEMBER SHALL HAVE ALL THE RIGHTS, DUTIES, POWERS AND OBLIGATIONS
PROVIDED FOR IN SECTIONS 6221 THROUGH 6232 OF THE CODE WITH RESPECT TO THE
COMPANY.  THE TAX MATTERS MEMBER SHALL INFORM EACH OTHER MEMBER OF ALL
SIGNIFICANT MATTERS THAT MAY COME TO ITS ATTENTION IN ITS CAPACITY AS SUCH BY
GIVING NOTICE THEREOF WITHIN TEN DAYS AFTER BECOMING AWARE THEREOF AND, WITHIN
SUCH TIME, SHALL FORWARD TO EACH OTHER MEMBER COPIES OF ALL SIGNIFICANT WRITTEN
COMMUNICATIONS IT MAY RECEIVE IN SUCH CAPACITY.  THE TAX MATTERS MEMBER SHALL
NOT TAKE ANY ACTION CONTEMPLATED BY SECTIONS

 

32

--------------------------------------------------------------------------------


 


6222 THROUGH 6231 OF THE CODE WITHOUT APPROVAL OF THE BOARD IN ACCORDANCE WITH
SECTION 4.5(R).  THIS PROVISION IS NOT INTENDED TO AUTHORIZE THE TAX MATTERS
MEMBER TO TAKE ANY ACTION LEFT TO THE DETERMINATION OF AN INDIVIDUAL MEMBER
UNDER SECTIONS 6222 THROUGH 6231 OF THE CODE.  THE TAX MATTERS MEMBER SHALL TAKE
SUCH ACTION AS MAY BE REASONABLY NECESSARY TO CONSTITUTE EACH OF THE OTHER
MEMBERS AS A “NOTICE PARTNER” WITHIN THE MEANING OF SECTION 6231(A)(8) OF THE
CODE, PROVIDED, THAT THE OTHER MEMBERS PROVIDE THE TAX MATTERS MEMBER WITH THE
INFORMATION THAT IS NECESSARY TO TAKE SUCH ACTION.


 


6.3          ELECTIONS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL
ELECTIONS REQUIRED OR PERMITTED TO BE MADE BY THE COMPANY UNDER THE CODE OR
OTHER APPLICABLE TAX LAW, AND ALL DECISIONS WITH RESPECT TO THE CALCULATION OF
ITS TAXABLE INCOME OR TAX LOSS UNDER THE CODE OR OTHER APPLICABLE TAX LAW, SHALL
BE MADE IN SUCH MANNER AS MAY BE REASONABLY DETERMINED BY THE BOARD; PROVIDED
THAT THE COMPANY SHALL MAKE THE ELECTION TO AMORTIZE ORGANIZATIONAL EXPENSES
PURSUANT TO SECTION 709 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.


 


6.4          TAX YEAR.  UNLESS OTHERWISE REQUIRED BY THE CODE, THE TAXABLE YEAR
OF THE COMPANY SHALL BE THE SAME AS ITS FISCAL YEAR.


 


6.5          WITHHOLDING REQUIREMENTS.  NOTWITHSTANDING ANY PROVISION HEREIN TO
THE CONTRARY, THE BOARD IS AUTHORIZED TO TAKE ANY AND ALL ACTIONS THAT IT
DETERMINES TO BE NECESSARY OR APPROPRIATE TO INSURE THAT THE COMPANY SATISFIES
ANY AND ALL WITHHOLDING AND TAX PAYMENT OBLIGATIONS UNDER SECTION 1441, 1445,
1446 OR ANY OTHER PROVISION OF THE CODE OR OTHER APPLICABLE LAW.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE BOARD MAY WITHHOLD FROM
DISTRIBUTIONS THE AMOUNT THAT IT DETERMINES IS REQUIRED TO BE WITHHELD FROM THE
AMOUNT OTHERWISE DISTRIBUTABLE TO ANY MEMBER PURSUANT TO ARTICLE 5; PROVIDED,
HOWEVER, THAT SUCH AMOUNT SHALL BE DEEMED TO HAVE BEEN DISTRIBUTED TO SUCH
MEMBER FOR PURPOSES OF APPLYING ARTICLE 5 AND THIS ARTICLE 6.  THE BOARD WILL
NOT WITHHOLD ANY AMOUNTS FROM CASH OR OTHER PROPERTY DISTRIBUTABLE TO ANY MEMBER
TO SATISFY ANY WITHHOLDING AND TAX PAYMENT OBLIGATIONS TO THE EXTENT THAT SUCH
MEMBER DEMONSTRATES TO THE BOARD TO THE SATISFACTION OF THE BOARD THAT SUCH
MEMBER IS NOT SUBJECT TO SUCH WITHHOLDING AND TAX PAYMENT OBLIGATION.  IN THE
EVENT THAT THE BOARD WITHHOLDS OR PAYS TAX IN RESPECT OF ANY MEMBER FOR ANY
PERIOD IN EXCESS OF THE AMOUNT OF CASH OR OTHER PROPERTY OTHERWISE DISTRIBUTABLE
TO SUCH MEMBER FOR SUCH PERIOD (OR THERE IS A DETERMINATION BY ANY TAXING
AUTHORITY THAT THE COMPANY SHOULD HAVE WITHHELD OR PAID ANY TAX FOR ANY PERIOD
IN EXCESS OF THE TAX, IF ANY, THAT IT ACTUALLY WITHHELD OR PAID FOR SUCH
PERIOD), SUCH EXCESS AMOUNT (OR SUCH ADDITIONAL AMOUNT) SHALL BE TREATED AS A
RECOURSE LOAN TO SUCH MEMBER THAT SHALL BEAR INTEREST AT THE RATE OF TEN PERCENT
PER ANNUM AND BE PAYABLE ON DEMAND.


 


6.6          REPORTS TO MEMBERS.


 


(A)           THE BOOKS OF ACCOUNT AND RECORDS OF THE COMPANY SHALL BE AUDITED
AS OF THE END OF EACH FISCAL YEAR BY THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS.


 


(B)           WITHIN 25 DAYS AFTER THE END OF EACH FISCAL PERIOD OF EACH FISCAL
YEAR OF THE COMPANY, THE COMPANY SHALL SEND TO EACH PERSON WHO WAS A MEMBER
DURING SUCH PERIOD AN UNAUDITED REPORT SETTING FORTH THE FOLLOWING AS OF THE END
OF SUCH FISCAL PERIOD:

 

33

--------------------------------------------------------------------------------


 

(I)            UNLESS SUCH FISCAL PERIOD IS THE LAST FISCAL PERIOD OF THE FISCAL
YEAR, AN UNAUDITED BALANCE SHEET AS OF THE END OF SUCH PERIOD;

 

(II)           UNLESS SUCH FISCAL PERIOD IS THE LAST FISCAL PERIOD OF THE FISCAL
YEAR, AN UNAUDITED INCOME STATEMENT OF THE COMPANY FOR SUCH PERIOD;

 

(III)          A STATEMENT OF EACH MEMBER’S CAPITAL ACCOUNT;

 

(IV)          A SUMMARY OF THE COMPANY’S ACTIVITIES DURING SUCH PERIOD; AND

 

(V)           A CASH FLOW STATEMENT.

 


(C)           WITHIN 40 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
THE COMPANY SHALL SEND TO EACH PERSON WHO WAS A MEMBER DURING SUCH PERIOD AN
AUDITED REPORT SETTING FORTH THE FOLLOWING AS OF THE END OF SUCH FISCAL YEAR:


 

(I)            AN AUDITED BALANCE SHEET AS OF THE END OF SUCH FISCAL YEAR;

 

(II)           AN AUDITED INCOME STATEMENT OF THE COMPANY FOR SUCH FISCAL YEAR;

 

(III)          A STATEMENT OF EACH MEMBER’S CAPITAL ACCOUNT; AND

 

(IV)          A CASH FLOW STATEMENT.

 


(D)           THE COMPANY HEREBY CONSENTS TO THE FILING BY ANY MEMBER OF THE
COMPANY’S FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION TO
THE EXTENT SUCH FINANCIAL STATEMENTS ARE REQUIRED PURSUANT TO THE SECURITIES AND
EXCHANGE COMMISSION’S REGULATION S-X.


 


(E)           THE COMPANY SHALL PROVIDE EACH MEMBER WITH MONTHLY “FLASH REPORTS”
WHEN AND IN SUCH FORM AS DETERMINED BY THE BOARD.


 


(F)            WITH REASONABLE PROMPTNESS, THE BOARD WILL DELIVER SUCH OTHER
INFORMATION AVAILABLE TO THE BOARD, INCLUDING FINANCIAL STATEMENTS AND
COMPUTATIONS, AS ANY MEMBER MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO
COMPLY WITH REGULATORY REQUIREMENTS, INCLUDING REPORTING REQUIREMENTS, TO WHICH
SUCH MEMBER IS SUBJECT.


 


6.7          AUDITORS.  THE AUDITORS OF THE COMPANY SHALL BE SELECTED BY THE
BOARD IN THEIR REASONABLE DISCRETION.


 


6.8          TRANSFERS DURING YEAR.  IN ORDER TO AVOID AN INTERIM CLOSING OF THE
COMPANY’S BOOKS, THE ALLOCATION OF NET PROFITS, NET LOSS AND OTHER ITEMS UNDER
THIS AGREEMENT BETWEEN A MEMBER WHO TRANSFERS PART OR ALL OF ITS INTEREST IN THE
COMPANY DURING THE COMPANY’S FISCAL YEAR (OR OTHER APPLICABLE PERIOD) AND SUCH
MEMBER’S TRANSFEREE, OR TO A MEMBER WHOSE NUMBER OF UNITS VARIES DURING THE
COURSE OF THE COMPANY’S FISCAL YEAR (OR OTHER APPLICABLE PERIOD), MAY BE
DETERMINED PURSUANT TO ANY METHOD CHOSEN BY THE BOARD.

 

34

--------------------------------------------------------------------------------


 


6.9          CODE SECTION 754 ELECTION.  IF REQUESTED BY A MEMBER, THE COMPANY
SHALL MAKE THE ELECTION PROVIDED FOR UNDER SECTION 754 OF THE CODE.  ANY COSTS
INCURRED BY THE COMPANY IN IMPLEMENTING SUCH ELECTION AT THE REQUEST OF ANY
MEMBER SHALL BE PROMPTLY REIMBURSED TO THE COMPANY BY THE REQUESTING MEMBER.


 


6.10        TAX CLASSIFICATION.  THE MEMBERS INTEND THAT THE COMPANY BE
CLASSIFIED AS A PARTNERSHIP FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES AND
SHALL TAKE ALL REASONABLE ACTIONS AS MAY BE REASONABLY REQUIRED TO QUALIFY FOR
AND RECEIVE SUCH CLASSIFICATION.


 


ARTICLE 7


 


DISSOLUTION


 


7.1          DISSOLUTION.


 


(A)           THE COMPANY SHALL BE DISSOLVED AND SUBSEQUENTLY TERMINATED UPON
THE OCCURRENCE OF THE FIRST OF THE FOLLOWING EVENTS:


 

(I)            THE UNANIMOUS DECISION OF THE MEMBERS THAT THEN HOLD UNITS TO
DISSOLVE THE COMPANY; OR

 

(II)           THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION OF THE COMPANY
PURSUANT TO SECTION 18-802 OF THE LLC ACT;

 

PROVIDED THAT THE COMPANY MAY NOT BE DISSOLVED PURSUANT TO CLAUSE (A)(I) PRIOR
TO THE TERMINATION OF THE TRANSACTION DOCUMENTS.

 


(B)           UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING
MEMBER OF THE COMPANY TO CEASE TO BE A MEMBER OF THE COMPANY (OTHER THAN UPON
CONTINUATION OF THE COMPANY WITHOUT DISSOLUTION UPON AN ASSIGNMENT BY THE MEMBER
OF ALL OF ITS INTEREST IN THE COMPANY AND THE ADMISSION OF THE TRANSFEREE AS A
MEMBER PURSUANT TO SECTION 8.2), TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PERSONAL REPRESENTATIVE OF SUCH MEMBER IS HEREBY AUTHORIZED TO, AND SHALL,
WITHIN 90 DAYS AFTER THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED
MEMBERSHIP OF SUCH MEMBER IN THE COMPANY, AGREE IN WRITING (I) TO CONTINUE THE
COMPANY AND (II) TO THE ADMISSION OF THE PERSONAL REPRESENTATIVE OR ITS NOMINEE
OR DESIGNEE, AS THE CASE MAY BE, AS A SUBSTITUTE MEMBER OF THE COMPANY,
EFFECTIVE AS OF THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED
MEMBERSHIP OF SUCH MEMBER IN THE COMPANY.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE LLC
ACT (INCLUDING SECTION 18-304 THEREOF), THE BANKRUPTCY OF A MEMBER SHALL NOT
CAUSE THE MEMBER TO CEASE TO BE A MEMBER OF THE COMPANY AND UPON THE OCCURRENCE
OF SUCH AN EVENT, THE COMPANY SHALL CONTINUE WITHOUT DISSOLUTION.


 


7.2          WINDING-UP.  WHEN THE COMPANY IS DISSOLVED, THE BUSINESS AND
PROPERTY OF THE COMPANY SHALL BE WOUND UP IN AN ORDERLY MANNER BY THE BOARD OR
BY A LIQUIDATING TRUSTEE AS MAY BE APPOINTED BY THE BOARD (THE BOARD OR SUCH
LIQUIDATING TRUSTEE, AS THE CASE MAY BE, THE “LIQUIDATOR”).  IF THE FOUNDING
MEMBERS ARE UNABLE TO AGREE WITH RESPECT TO THE DISTRIBUTION OF ANY COMPANY
ASSETS, THEN THE LIQUIDATOR SHALL USE ITS REASONABLE BEST EFFORTS TO REDUCE TO
CASH

 

35

--------------------------------------------------------------------------------


 


AND CASH EQUIVALENTS SUCH ASSETS OF THE COMPANY AS THE LIQUIDATOR SHALL DEEM IT
ADVISABLE TO SELL, SUBJECT TO OBTAINING FAIR MARKET VALUE FOR SUCH ASSETS AND
ANY TAX OR OTHER LEGAL CONSIDERATIONS.  NO MEMBER SHALL TAKE ANY ACTION (WITH
RESPECT TO THE COMPANY) THAT IS INCONSISTENT WITH, OR NOT NECESSARY TO OR
APPROPRIATE FOR, THE WINDING UP OF THE COMPANY’S BUSINESS AND AFFAIRS.


 


7.3          FINAL DISTRIBUTION.


 


(A)           AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE EVENT THAT CAUSED
THE DISSOLUTION OF THE COMPANY, THE ASSETS OF THE COMPANY SHALL BE DISTRIBUTED
IN THE FOLLOWING MANNER AND ORDER:


 

(I)            TO PAY THE EXPENSES OF THE WINDING-UP, LIQUIDATION AND
DISSOLUTION OF THE COMPANY, AND ALL CREDITORS OF THE COMPANY, OTHER THAN
MEMBERS, EITHER BY ACTUAL PAYMENT OR BY MAKING A REASONABLE PROVISION THEREFOR,
IN THE MANNER, AND IN THE ORDER OF PRIORITY, SET FORTH IN § 18-804 OF THE LLC
ACT;

 

(II)           TO PAY, IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, ON A
PRO RATA BASIS, THE DEBTS PAYABLE TO ALL CREDITORS OF THE COMPANY THAT ARE
MEMBERS, EITHER BY ACTUAL PAYMENT OR BY MAKING A REASONABLE PROVISION THEREFOR;

 

(III)          TO MAKE ANY DISTRIBUTION OF THE KIND DESCRIBED IN
SECTION 5.5(B) WITH RESPECT TO DISTRIBUTIONS RECEIVED FROM KASIMA PARENT
HOLDINGS LLC WITH RESPECT TO EXCESS COSTS THAT ARE ULTIMATELY NOT INCURRED; AND

 

(IV)          TO DISTRIBUTE THE REMAINING ASSETS OF THE COMPANY PRO RATA TO THE
MEMBERS IN ACCORDANCE WITH THEIR RESPECTIVE POSITIVE CAPITAL ACCOUNT BALANCES,
DETERMINED AFTER ALL ALLOCATIONS OF NET PROFIT AND NET LOSS AND ALL OTHER ITEMS
OF INCOME, GAIN, LOSS AND DEDUCTION HAVE BEEN MADE.

 

IF ANY MEMBER HAS A DEFICIT BALANCE IN ITS CAPITAL ACCOUNT IN EXCESS OF ANY
UNPAID CAPITAL CONTRIBUTIONS (IF ANY), SUCH MEMBER SHALL HAVE NO OBLIGATION TO
MAKE ANY CAPITAL CONTRIBUTION TO THE COMPANY WITH RESPECT TO SUCH EXCESS
DEFICIT, AND SUCH EXCESS DEFICIT SHALL NOT BE CONSIDERED A DEBT OWED TO THE
COMPANY OR TO ANY OTHER PERSON FOR ANY PURPOSE WHATSOEVER.

 


(B)           EACH MEMBER SHALL LOOK SOLELY TO THE ASSETS OF THE COMPANY FOR THE
AMOUNTS DISTRIBUTABLE TO IT HEREUNDER AND SHALL HAVE NO RIGHT OR POWER TO DEMAND
OR RECEIVE PROPERTY THEREFOR FROM ANY OTHER MEMBER.


 


(C)           THE COMPANY SHALL TERMINATE WHEN (I) ALL OF THE ASSETS OF THE
COMPANY, AFTER PAYMENT OF OR DUE PROVISION FOR ALL DEBTS, LIABILITIES AND
OBLIGATIONS OF THE COMPANY SHALL HAVE BEEN DISTRIBUTED TO THE MEMBERS IN THE
MANNER PROVIDED FOR IN THIS AGREEMENT, AND (II) THE CERTIFICATE SHALL HAVE BEEN
CANCELED IN THE MANNER REQUIRED BY THE LLC ACT.

 

36

--------------------------------------------------------------------------------


 


ARTICLE 8


 


TRANSFER; SUBSTITUTION; ADJUSTMENTS


 


8.1          RESTRICTIONS ON TRANSFER.


 


(A)           IT IS A CONDITION TO ANY TRANSFER OTHERWISE PERMITTED HEREUNDER
THAT THE TRANSFEREE ASSUMES BY OPERATION OF LAW OR BY WRITTEN INSTRUMENT
SATISFACTORY TO THE COMPANY PURSUANT TO SECTION 8.L(B)(X) BELOW ALL OF THE
OBLIGATIONS OF THE TRANSFEROR MEMBER UNDER THIS AGREEMENT AND ANY OTHER
AGREEMENT WITH THE COMPANY TO WHICH SUCH TRANSFEROR MEMBER IS A PARTY WITH
RESPECT TO SUCH TRANSFERRED UNITS, AND NO SUCH TRANSFER (OTHER THAN PURSUANT TO
A STATUTORY MERGER OR CONSOLIDATION WHEREIN ALL OBLIGATIONS AND LIABILITIES OF
THE TRANSFEROR MEMBER ARE ASSUMED BY A SUCCESSOR BY OPERATION OF LAW) SHALL
RELIEVE THE TRANSFEROR MEMBER (THE “TRANSFERRING MEMBER”) OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE APPROVAL OF THE BOARD IN ACCORDANCE WITH
SECTION 4.5(T), IN ITS ABSOLUTE DISCRETION.  NOTWITHSTANDING THE FOREGOING, ANY
TRANSFEREE OF ANY TRANSFERRED UNITS SHALL BE SUBJECT TO ANY AND ALL OWNERSHIP
LIMITATIONS CONTAINED IN THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY
TO WHICH SUCH TRANSFERRING MEMBER IS A PARTY.  ANY TRANSFEREE, WHETHER OR NOT
ADMITTED AS A MEMBER, SHALL TAKE SUBJECT TO THE OBLIGATIONS OF THE TRANSFERRING
MEMBER HEREUNDER.


 


(B)           IN ADDITION TO ANY OTHER RESTRICTIONS ON TRANSFER HEREIN
CONTAINED, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF THIS ARTICLE 8, ANY
PURPORTED TRANSFER OR ASSIGNMENT OF A UNIT BY ANY MEMBER MADE IN THE FOLLOWING
EVENTS SHALL BE VOID AB INITIO (UNLESS, IN THE CASE OF THE RESTRICTION SET FORTH
IN SECTION 8.1(B)(VI) BELOW, SUCH TRANSFER IS OTHERWISE APPROVED BY THE BOARD):


 

(I)            TO ANY PERSON WHO LACKS THE LEGAL RIGHT, POWER OR CAPACITY TO OWN
UNITS;

 

(II)           IF SUCH TRANSFER WOULD CAUSE THE COMPANY TO BECOME, WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF ERISA, A “PARTY-IN-INTEREST”
(AS DEFINED IN SECTION 3(14) OF ERISA) OR A “DISQUALIFIED PERSON” (AS DEFINED IN
SECTION 4975(C) OF THE CODE);

 

(III)          IF SUCH TRANSFER WOULD, IN THE OPINION OF COUNSEL TO THE COMPANY,
CAUSE ANY PORTION OF THE ASSETS OF THE COMPANY TO CONSTITUTE ASSETS OF ANY
EMPLOYEE BENEFIT PLAN PURSUANT TO DEPARTMENT OF LABOR REGULATIONS
SECTION 2510.3-101;

 

(IV)          IF SUCH TRANSFER REQUIRES THE REGISTRATION OF SUCH UNITS PURSUANT
TO ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR WOULD OTHERWISE
VIOLATE ANY FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR REGULATIONS APPLICABLE
TO THE COMPANY OR THE UNITS;

 

(V)           IF SUCH TRANSFER IS EFFECTUATED THROUGH AN “ESTABLISHED SECURITIES
MARKET” OR A “SECONDARY MARKET (OR THE SUBSTANTIAL EQUIVALENT THEREOF)” WITHIN
THE MEANING OF SECTION 7704 OF THE CODE OR SUCH TRANSFER WOULD RESULT IN A
MATERIALLY INCREASED RISK THAT THE COMPANY WOULD BE TREATED AS A “PUBLICLY
TRADED PARTNERSHIP,” AS SUCH TERM IS DEFINED IN SECTIONS 469(K)(2) OR 7704(B) OF
THE CODE;

 

37

--------------------------------------------------------------------------------


 

(VI)          IF SUCH TRANSFER RESULTS IN THE COMPANY BEING CONSIDERED TO HAVE
TERMINATED WITHIN THE MEANING OF SECTION 708 OF THE CODE;

 

(VII)         IF SUCH TRANSFER SUBJECTS THE COMPANY TO BE REGULATED UNDER THE
INVESTMENT COMPANY ACT OF 1940, THE INVESTMENT ADVISORS ACT OF 1940 OR ERISA,
EACH AS AMENDED;

 

(VIII)        IF SUCH TRANSFER MAY CAUSE THE COMPANY TO CEASE TO BE CLASSIFIED
AS A PARTNERSHIP FOR FEDERAL OR STATE INCOME TAX PURPOSES;

 

(IX)           IF SUCH TRANSFER VIOLATES ANY APPLICABLE LAWS; OR

 

(X)            IF THE COMPANY DOES NOT RECEIVE WRITTEN INSTRUMENTS (INCLUDING
WITHOUT LIMITATION, COPIES OF ANY INSTRUMENTS OF TRANSFER AND SUCH ASSIGNEE’S
CONSENT TO BE BOUND BY THIS AGREEMENT AS AN ASSIGNEE) THAT ARE IN A FORM
SATISFACTORY TO THE BOARD (IN ITS SOLE AND ABSOLUTE DISCRETION), OR THE ASSIGNEE
OTHERWISE ASSUMES BY OPERATION OF LAW ALL OF THE OBLIGATIONS OF THE TRANSFEROR
MEMBER UNDER THIS AGREEMENT AND ANY OTHER AGREEMENT WITH THE COMPANY TO WHICH
SUCH TRANSFEROR MEMBER IS A PARTY WITH RESPECT TO SUCH TRANSFERRED UNITS.

 


8.2          SUBSTITUTED MEMBERS.


 


(A)           NO MEMBER SHALL HAVE THE RIGHT TO SUBSTITUTE A TRANSFEREE AS A
MEMBER IN HIS OR HER PLACE WITH RESPECT TO ANY UNITS SO TRANSFERRED (INCLUDING
ANY TRANSFEREE PERMITTED BY SECTION 8.1) UNLESS (I) SUCH TRANSFER IS MADE IN
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND ANY OTHER AGREEMENTS WITH THE
COMPANY OR OTHER MEMBERS TO WHICH SUCH TRANSFEROR MEMBER IS A PARTY AND
(II) SUCH TRANSFEREE ASSUMES, BY OPERATION OF LAW OR BY WRITTEN INSTRUMENT
SATISFACTORY TO THE COMPANY PURSUANT TO SECTION 8.L(B)(IX) ABOVE, ALL THE RIGHTS
AND POWERS AND IS SUBJECT TO ALL THE RESTRICTIONS AND LIABILITIES THAT WERE
APPLICABLE TO THE TRANSFEROR BY VIRTUE OF THE TRANSFEROR’S OWNERSHIP OF THE
UNITS BEING TRANSFERRED.


 


(B)           A TRANSFEREE WHO HAS BEEN ADMITTED AS A MEMBER IN ACCORDANCE WITH
SECTION 8.2(A) SHALL HAVE ALL THE RIGHTS AND POWERS AND BE SUBJECT TO ALL THE
RESTRICTIONS AND LIABILITIES OF A MEMBER UNDER THIS AGREEMENT HOLDING THE SAME
UNITS TRANSFERRED THERETO.  THE ADMISSION OF ANY TRANSFEREE AS A MEMBER SHALL BE
SUBJECT TO THE PROVISIONS OF SECTION 3.1.


 


8.3          TRANSFERS TO PERMITTED TRANSFEREES.


 


(A)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, EACH
MEMBER MAY TRANSFER ANY OR ALL OF ITS UNITS TO SUCH MEMBER’S PERMITTED
TRANSFEREES IF EACH SUCH PERMITTED TRANSFEREE AGREES BY DELIVERY TO THE COMPANY
OF AN ACKNOWLEDGMENT TO BECOME A PARTY TO, AND BE BOUND BY THE TERMS OF, THIS
AGREEMENT TO THE SAME EXTENT AS THE APPLICABLE TRANSFEROR.


 


(B)           IF ANY MEMBER WISHES PURSUANT TO THIS SECTION 8.3 TO TRANSFER
UNITS TO ANY PERMITTED TRANSFEREE, SUCH MEMBER SHALL GIVE WRITTEN NOTICE TO THE
OTHER PARTIES HERETO OF ITS INTENTION TO MAKE A TRANSFER PERMITTED UNDER THIS
SECTION 8.3 NOT LESS THAN THREE BUSINESS DAYS PRIOR TO EFFECTING SUCH TRANSFER,
WHICH NOTICE SHALL STATE THE NAME AND ADDRESS OF ANY PERMITTED TRANSFEREE TO
WHOM SUCH TRANSFER IS PROPOSED TO BE MADE AND THE NUMBER OF UNITS PROPOSED TO

 

38

--------------------------------------------------------------------------------


 


BE TRANSFERRED TO ANY PERMITTED TRANSFEREE.  UPON SUCH TRANSFER, THE
TRANSFERRING MEMBER SHALL REMAIN A PARTY TO THIS AGREEMENT AND UNDERTAKES TO THE
OTHER MEMBERS HERETO TO PROCURE THE PERFORMANCE BY ITS PERMITTED TRANSFEREES OF
THEIR OBLIGATIONS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT AND TO INDEMNIFY
THE OTHER MEMBERS HERETO FROM AND AGAINST THE BREACH BY ANY SUCH PERMITTED
TRANSFEREE OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, UNLESS OTHERWISE
RELEASED BY THE APPROVAL OF THE BOARD IN ACCORDANCE WITH SECTION 4.5(T), IN ITS
ABSOLUTE DISCRETION.


 


(C)           IF, WHILE A MEMBER HOLDS ANY UNITS, A PERMITTED TRANSFEREE SHALL
CEASE TO QUALIFY AS A PERMITTED TRANSFEREE UNDER THIS AGREEMENT IN RELATION TO
THE TRANSFERRING MEMBER FROM WHICH SUCH PERMITTED TRANSFEREE OR ANY PREVIOUS
PERMITTED TRANSFEREE OF SUCH TRANSFERRING MEMBER RECEIVED SUCH UNITS, EXCEPT
UPON A CHANGE OF CONTROL OF THE TRANSFERRING MEMBER OR SUCH PERMITTED
TRANSFEREE, (AN “UNWINDING EVENT”), THEN:


 

(I)            THE RELEVANT TRANSFERRING MEMBER SHALL FORTHWITH NOTIFY THE OTHER
PARTIES HERETO OF THE PENDING OCCURRENCE OF SUCH UNWINDING EVENT; AND

 

(II)           PRIOR TO SUCH UNWINDING EVENT, SUCH TRANSFERRING MEMBER SHALL
TAKE ALL ACTIONS NECESSARY TO EFFECT A TRANSFER OF ALL UNITS HELD BY THE
RELEVANT PERMITTED TRANSFEREE EITHER BACK TO SUCH TRANSFERRING MEMBER OR,
PURSUANT TO THIS SECTION 8.3, TO A QUALIFYING PERMITTED TRANSFEREE OF SUCH
TRANSFERRING MEMBER.

 


8.4          EFFECT OF VOID TRANSFERS.  NO TRANSFER OF ANY UNITS OWNED BY A
MEMBER IN VIOLATION HEREOF SHALL BE MADE OR RECORDED ON THE BOOKS OF THE
COMPANY, AND ANY SUCH PURPORTED TRANSFER SHALL BE VOID AND OF NO EFFECT.


 


8.5          THIRD PARTY TRANSFEREE.  IN CONNECTION WITH ANY TRANSFER OF UNITS
BY A FOUNDING MEMBER TO ANY THIRD PARTY, OTHER THAN A PERMITTED TRANSFEREE (A
“THIRD PARTY TRANSFEREE”), SUCH THIRD PARTY TRANSFEREE SHALL BE BOUND BY BUT NOT
ENJOY THE BENEFITS OF THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH THIRD PARTY
TRANSFEREE BECOMES A SUBSTITUTED MEMBER IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.2 ABOVE (INCLUDING COMPLIANCE WITH THE PROVISIONS OF SECTION 8.6
BELOW).


 


8.6          RIGHTS OF FIRST OFFER.


 


(A)           IF A MEMBER (THE “SELLING MEMBER”) INTENDS TO TRANSFER ANY UNITS
(OTHER THAN PURSUANT TO SECTION 8.3), THE SELLING MEMBER SHALL FIRST GIVE
WRITTEN NOTICE (A “SELLER’S NOTICE”) TO THE COMPANY AND ALL OF THE FOUNDING
MEMBERS (OTHER THAN THE SELLING MEMBER) (THE “OFFEREE MEMBERS”), STATING THE
SELLING MEMBER’S INTENTION TO MAKE SUCH TRANSFER, THE NUMBER OF UNITS TO BE
TRANSFERRED (THE “OFFERED UNITS”), THE NAME AND ADDRESS OF THE PROPOSED THIRD
PARTY TRANSFEREE, THE PROPOSED PRICE (WHICH MUST BE PAYABLE IN CASH OR
MARKETABLE SECURITIES THAT HAVE A VALUE THAT IS READILY DETERMINABLE) WHICH THE
SELLING MEMBER PROPOSES TO ACCEPT FOR THE OFFERED UNITS (THE “OFFER PRICE”) AND
THE OTHER MATERIAL TERMS UPON WHICH SUCH TRANSFER IS PROPOSED, INCLUDING, A COPY
OF ANY OFFERS RECEIVED (IF AVAILABLE AND PERMITTED PURSUANT TO THE TERMS
THEREOF).


 


(B)           UPON RECEIPT OF THE SELLER’S NOTICE (THE “OFFER”), THE COMPANY
SHALL FIRST HAVE AN IRREVOCABLE, NON-TRANSFERABLE OPTION TO PURCHASE (BY ITSELF
OR THROUGH ONE OR MORE AFFILIATES WHO AGREE IN WRITING TO BE BOUND BY THE TERMS
OF THIS AGREEMENT) ALL OF THE OFFERED

 

39

--------------------------------------------------------------------------------


 


UNITS AT THE OFFER PRICE PAYABLE IN CASH AND ON TERMS NO LESS FAVORABLE TO THE
OFFEREE MEMBERS THAN THOSE PROPOSED BY A THIRD PARTY TRANSFEREE.  THE OPTION OF
THE COMPANY UNDER THIS SECTION 8.6(B) SHALL BE EXERCISABLE BY WRITTEN NOTICE (A
“RESPONSE NOTICE”) TO THE SELLING MEMBER AND THE OFFEREE MEMBERS GIVEN WITHIN
30 BUSINESS DAYS FROM RECEIPT OF THE SELLER’S NOTICE.  IF THE COMPANY DOES NOT
DELIVER A RESPONSE NOTICE WITHIN THE REQUIRED PERIOD THEN THE COMPANY SHALL BE
DEEMED TO HAVE ELECTED NOT TO EXERCISE ITS OPTION TO PURCHASE THE OFFERED UNITS
PURSUANT TO THIS SECTION 8.6(B).


 


(C)           UPON CONCLUSION OF THE 30 BUSINESS DAY PERIOD REFERENCED IN
SECTION 8.6(B) ABOVE, IF THE COMPANY HAS NOT PROVIDED A RESPONSE NOTICE, OR IF
THE COMPANY PROVIDES NOTICE OF ITS AFFIRMATIVE INTENT NOT TO ACCEPT THE OFFER
(“COMPANY REJECTION”), THEN EACH OFFEREE MEMBER SHALL EACH HAVE AN IRREVOCABLE,
NON-TRANSFERABLE OPTION TO PURCHASE (BY ITSELF OR THROUGH ONE OR MORE AFFILIATES
WHO AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT) A PORTION OF
THE OFFERED UNITS DETERMINED BY MULTIPLYING (X) THE TOTAL NUMBER OF OFFERED
UNITS, BY (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF UNITS HELD BY
SUCH OFFEREE MEMBER, AND THE DENOMINATOR OF WHICH IS THE NUMBER OF UNITS HELD BY
ALL OFFEREE MEMBERS, AT THE OFFER PRICE PAYABLE IN CASH AND ON TERMS NO LESS
FAVORABLE TO THE OFFEREE MEMBERS THAN THOSE PROPOSED BY A THIRD PARTY
TRANSFEREE.  THE OPTION OF EACH OFFEREE MEMBER UNDER THIS SECTION 8.6(C) SHALL
BE EXERCISABLE BY A RESPONSE NOTICE TO THE SELLING MEMBER AND THE OTHER OFFEREE
MEMBERS GIVEN WITHIN 30 BUSINESS DAYS AFTER A COMPANY REJECTION.  IF AN OFFEREE
MEMBER DOES NOT DELIVER A RESPONSE NOTICE WITHIN THE REQUIRED PERIOD SUCH
OFFEREE MEMBER SHALL BE DEEMED TO HAVE ELECTED NOT TO EXERCISE ITS OPTION TO
PURCHASE OFFERED UNITS PURSUANT TO THIS SECTION 8.6(C).


 


(D)           IF ONE OR MORE OF THE OFFEREE MEMBERS DOES NOT EXERCISE ITS OPTION
TO PURCHASE ALL OF THE OFFERED UNITS OFFERED TO IT PURSUANT TO SECTION 8.6(C),
THEN EACH OTHER OFFEREE MEMBER SHALL HAVE AN IRREVOCABLE, NON-TRANSFERABLE
OPTION TO PURCHASE (BY ITSELF OR THROUGH ONE OR MORE AFFILIATES WHO AGREE IN
WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT) ALL OF THE BALANCE OF SUCH
OFFERED UNITS AT THE OFFER PRICE BY MULTIPLYING (X) THE BALANCE OF SUCH OFFERED
UNITS, BY (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF UNITS HELD BY
A PARTICIPATING OFFEREE MEMBER WHO HAS EXERCISED ITS RIGHT UNDER SECTION 8.6(C),
AND THE DENOMINATOR OF WHICH IS THE NUMBER OF UNITS HELD BY ALL PARTICIPATING
OFFEREE MEMBERS WHO HAVE EXERCISED THEIR RIGHTS UNDER SECTION 8.6(C).  THE
OPTION OF SUCH OFFEREE MEMBERS UNDER THIS SECTION 8.6(D) SHALL BE EXERCISABLE BY
WRITTEN NOTICE (A “SECONDARY RESPONSE NOTICE”) TO THE SELLING MEMBER GIVEN THE
EARLIER OF 30 BUSINESS DAYS FROM (X) RECEIPT OF THE OTHER OFFEREE MEMBERS’
RESPONSE NOTICE OR (Y) BY THE DATE SUCH OTHER RESPONSE NOTICE WAS DUE.


 


(E)           IF THE OFFEREE MEMBERS DO NOT EXERCISE THEIR OPTIONS TO PURCHASE
ALL OF THE OFFERED UNITS THEN THE SELLING MEMBER SHALL BE FREE, FOR A PERIOD OF
90 DAYS FROM THE EARLIER OF (I) THE EXPIRATION OF THE OPTION PERIODS WITH
RESPECT TO SUCH OFFER PURSUANT TO SECTIONS 8.6(C) OR 8.6(D) AND (II) THE DATE
SUCH SELLING MEMBER SHALL HAVE RECEIVED WRITTEN NOTICE FROM ALL THE OTHER
OFFEREE MEMBERS STATING THAT SUCH OFFEREE MEMBERS DO NOT INTEND TO EXERCISE THE
OPTIONS GRANTED UNDER THE FOREGOING PROVISIONS OF THIS SECTION 8.6 TO PURCHASE
ALL OF THE OFFERED UNITS, TO SELL ALL OR PART OF THE OFFERED UNITS AS TO WHICH
NO RESPONSE NOTICE OR SECONDARY RESPONSE NOTICE WAS DELIVERED TO THE THIRD PARTY
TRANSFEREE, IN EACH CASE AT A PRICE EQUAL TO OR GREATER THAN THE OFFER PRICE AND
WITH MATERIAL TERMS NO MORE FAVORABLE TO THE THIRD PARTY TRANSFEREE THAN WERE
CONTAINED IN THE OFFER.

 

40

--------------------------------------------------------------------------------


 


(F)            IN THE EVENT THAT THE OFFEREE MEMBERS DO NOT EXERCISE THEIR
OPTIONS TO PURCHASE (BY THEMSELVES OR THROUGH ONE OR MORE AFFILIATES WHO AGREE
IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT) ALL OF THE OFFERED UNITS
AT THE OFFER PRICE, AND THE SELLING MEMBER SHALL NOT HAVE SOLD THE OFFERED UNITS
TO A THIRD PARTY TRANSFEREE FOR ANY REASON BEFORE THE EXPIRATION OF THE 90-DAY
PERIOD DESCRIBED IN SECTION 8.6(E) OR THE MATERIAL TERMS (INCLUDING THE OFFER
PRICE) ARE MORE FAVORABLE TO THE THIRD PARTY TRANSFEREE THEN WERE DISCLOSED IN
THE SELLER’S NOTICE, THEN ALL OF THE PROVISIONS OF THIS SECTION 8.6 SHALL AGAIN
BECOME APPLICABLE TO ANY TRANSFER OF UNITS BY THE SELLING MEMBER.


 


(G)           IF ONE OR MORE OF THE OFFEREE MEMBERS EFFECTIVELY EXERCISES ITS
RIGHT OF OFFER HEREUNDER, THE CLOSING OF THE PURCHASE BY THE APPLICABLE OFFEREE
MEMBER OF THE OFFERED UNITS WITH RESPECT TO WHICH SUCH RIGHT HAS BEEN EXERCISED
SHALL TAKE PLACE ON THE FIFTH BUSINESS DAY AFTER THE LATER OF (I) THE DATE THAT
SUCH OFFEREE MEMBER GAVE NOTICE OF SUCH EXERCISE AND (II) THE EXPIRATION OF SUCH
TIME AS THE OFFEREE MEMBER MAY REASONABLY REQUIRE IN ORDER TO COMPLY WITH
APPLICABLE LAWS AND REGULATIONS.  UPON EXERCISE BY ANY OFFEREE MEMBER OF ITS
RIGHT OF OFFER UNDER THIS SECTION 8.6, SUCH OFFEREE MEMBER AND THE SELLING
MEMBER SHALL BE LEGALLY OBLIGATED TO CONSUMMATE THE PURCHASE CONTEMPLATED
THEREBY AND SHALL USE THEIR REASONABLE EFFORTS TO SECURE ANY APPROVALS REQUIRED,
TO COMPLY AS SOON AS REASONABLY PRACTICABLE WITH ALL APPLICABLE LAWS AND
REGULATIONS, AND TO TAKE ALL SUCH OTHER ACTIONS AND TO EXECUTE SUCH ADDITIONAL
DOCUMENTS AS ARE NECESSARY OR APPROPRIATE IN CONNECTION THEREWITH.  AT SUCH
CLOSING, THE SELLING MEMBER SHALL TRANSFER THE OFFERED UNITS FREE AND CLEAR OF
ANY LIENS AND ENCUMBRANCES AND TOGETHER WITH ALL RIGHTS ATTACHED THERETO AT THE
DATE OF TRANSFER, INCLUDING ANY DISTRIBUTION DECLARED BUT NOT PAID IN RESPECT
THEREOF AND WITH ALL REQUISITE TRANSFER TAXES, IF ANY, PAID, AND THE OFFEREE
MEMBER SHALL DELIVER PAYMENT IN FULL FOR SUCH OFFERED UNITS AS PROVIDED IN THE
APPLICABLE RESPONSE NOTICE OR SECONDARY RESPONSE NOTICE.


 


ARTICLE 9


 


WITHDRAWAL OF MEMBER


 


9.1          WITHDRAWAL OF A FOUNDING MEMBER.  PURSUANT TO SECTION 4.5 A
FOUNDING MEMBER SHALL HAVE THE RIGHT TO WITHDRAW FROM THE COMPANY IN THE EVENT
OF A BUDGET DEADLOCK.  IN THE EVENT A FOUNDING MEMBER HAS A RIGHT TO WITHDRAW
FROM THE COMPANY, IF SUCH FOUNDING MEMBER PROVIDES A NOTICE OF WITHDRAWAL (A
“WITHDRAWAL NOTICE”) TO THE BOARD NO EARLIER THAN MAY 1ST AND NO LATER THAN
MAY 15TH OF THE YEAR IN QUESTION, SUCH WITHDRAWAL SHALL BE EFFECTIVE ON THE
FIRST ANNIVERSARY OF THE DELIVERY OF THE WITHDRAWAL NOTICE.  WITHIN 30 DAYS
AFTER THE EFFECTIVE DATE OF WITHDRAWAL, THE COMPANY SHALL DISTRIBUTE TO SUCH
FOUNDING MEMBER ITS CAPITAL ACCOUNT BALANCE ON THE EFFECTIVE DATE OF WITHDRAWAL,
TAKING INTO ACCOUNT ALL ADJUSTMENTS TO CAPITAL ACCOUNTS REQUIRED UNDER THIS
AGREEMENT THROUGH THE DATE OF DISTRIBUTION; PROVIDED THAT, (I) IN THE EVENT THE
DIFFERENCE BETWEEN SUCH CAPITAL ACCOUNT BALANCE AND SUCH FOUNDING MEMBER’S
PROPORTIONAL SHARE OF THE COMPANY’S AGGREGATE CASH BALANCE ON THE EFFECTIVE DATE
OF WITHDRAWAL (WHICH SHALL BE DETERMINED PURSUANT TO THE FORMULA IN
SECTION 5.5(A)) IS POSITIVE, THEN THE COMPANY SHALL WITHHOLD FROM SUCH
DISTRIBUTION, AS A PENALTY FOR EARLY WITHDRAWAL, SUCH AMOUNT, AND (II) IN THE
EVENT THE DIFFERENCE BETWEEN SUCH CAPITAL ACCOUNT BALANCE AND SUCH FOUNDING
MEMBER’S PROPORTIONAL SHARE OF THE COMPANY’S AGGREGATE CASH BALANCE ON THE
EFFECTIVE DATE OF WITHDRAWAL (WHICH SHALL BE DETERMINED PURSUANT TO THE FORMULA
IN SECTION 5.5(A)) IS ZERO OR NEGATIVE, THEN SUCH FOUNDING MEMBER SHALL RECEIVE
ITS PROPORTIONAL SHARE OF SUCH CASH BALANCE.

 

41

--------------------------------------------------------------------------------


 

9.2          Effect of Withdrawal.  This Agreement shall continue
notwithstanding any withdrawal of any Founding Member and all governance or
other rights set forth herein shall be exercised by the remaining Members.  No
withdrawal shall relieve a Founding Member of any prior breach of this
Agreement.

 


ARTICLE 10

 


MISCELLANEOUS


 

10.1        Agreement to Cooperate; Further Assurances.  In case at any time any
further action is necessary or desirable to make any of the contributions
provided for by Article 5 (including obtaining any third-party consents) or
otherwise to carry out the purposes of this Agreement, the proper Officers and
Directors of the Company and each Member and their respective Affiliates shall
execute such further documents (including assignments, acknowledgments and
consents and other instruments of Transfer) and shall take such further action
as shall be necessary or desirable to effect such Transfer and to otherwise
carry out the purposes of this Agreement, in each case to the extent not
inconsistent herewith or with applicable law.

 

10.2        Amendments.  Except as otherwise expressly provided in this
Agreement, amendments to this Agreement shall require a Majority Member Vote;
provided, however, that (i) this Agreement may not be amended so as to
materially impair the voting power or economic rights of any outstanding Units
in relation to any other outstanding Units or of any Member in relation to the
other Members, in either case, without the consent of each Founding Member and
the holders representing a majority of the then issued and outstanding Units or
the affected Member, as the case may be, and (ii) Section 4.5 and Article 8 may
only be amended with the approval of the Board in accordance with
Section 4.5(u) and a Majority Member Vote.

 

10.3        Confidentiality.  For a period of three years after the earlier of
(x) the dissolution of the Company and the termination of this Agreement or
(y) the date upon which such Member ceases to be a Member of the Company:


 


(A)           (I)            EACH MEMBER SHALL USE AND CAUSE ITS AFFILIATES TO
USE THE SAME DEGREE OF CARE IT USES TO SAFEGUARD ITS OWN CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) AND TO CAUSE ITS AND ITS AFFILIATES’ DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES TO KEEP CONFIDENTIAL ALL
CONFIDENTIAL INFORMATION, INCLUDING BUT NOT LIMITED TO INTELLECTUAL PROPERTY AND
OTHER PROPRIETARY INFORMATION OF THE OTHER MEMBERS AND THE COMPANY, AND


 

(II)           EACH MEMBER SHALL HOLD AND SHALL CAUSE ITS AFFILIATES TO HOLD AND
SHALL CAUSE ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES TO HOLD IN CONFIDENCE, UNLESS COMPELLED TO DISCLOSE BY JUDICIAL
OR ADMINISTRATIVE PROCESS OR, IN THE OPINION OF COUNSEL, BY THE REQUIREMENTS OF
LAW, ALL DOCUMENTS AND INFORMATION CONCERNING ANY OTHER PARTY HERETO FURNISHED
IT BY SUCH OTHER PARTY OR ITS REPRESENTATIVES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (TOGETHER WITH THE INFORMATION
REFERRED TO IN CLAUSE (I) ABOVE, THE “CONFIDENTIAL INFORMATION”)), EXCEPT TO THE
EXTENT THAT ANY SUCH INFORMATION CAN BE SHOWN TO HAVE BEEN (A) PREVIOUSLY KNOWN
BY THE PARTY TO WHICH IT IS FURNISHED LAWFULLY AND WITHOUT BREACHING OR HAVING
BREACHED AN OBLIGATION OF SUCH PARTY OR THE

 

42

--------------------------------------------------------------------------------


 

DISCLOSING PARTY TO KEEP SUCH DOCUMENTS AND INFORMATION CONFIDENTIAL, (B) IN THE
PUBLIC DOMAIN THROUGH NO FAULT OF THE DISCLOSING PARTY, OR (C) INDEPENDENTLY
DEVELOPED BY THE DISCLOSING PARTY WITHOUT USING OR HAVING USED THE CONFIDENTIAL
INFORMATION.

 


(B)           EACH MEMBER AGREES THAT THE CONFIDENTIAL INFORMATION OF THE
COMPANY SHALL ONLY BE DISCLOSED IN SECRECY AND CONFIDENCE, AND IS TO BE
MAINTAINED BY THEM IN SECRECY AND CONFIDENCE SUBJECT TO THE TERMS HEREOF.  EACH
MEMBER SHALL (I) NOT, DIRECTLY OR INDIRECTLY, USE THE CONFIDENTIAL INFORMATION
OF THE COMPANY, EXCEPT AS NECESSARY IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS, OR DISCLOSE THE CONFIDENTIAL INFORMATION OF THE COMPANY TO ANY THIRD
PARTY AND (II) INFORM ALL OF ITS EMPLOYEES TO WHOM THE CONFIDENTIAL INFORMATION
OF THE COMPANY IS ENTRUSTED OR EXPOSED OF THE REQUIREMENTS OF THIS SECTION AND
OF THEIR OBLIGATIONS RELATING THERETO.


 


(C)           THE COMPANY SHALL PRESERVE THE CONFIDENTIALITY OF ALL CONFIDENTIAL
INFORMATION SUPPLIED BY THE MEMBERS AND THEIR AFFILIATES (“MEMBER INFORMATION”)
TO THE SAME EXTENT THAT A MEMBER MUST PRESERVE THE CONFIDENTIALITY OF
CONFIDENTIAL INFORMATION PURSUANT TO SECTIONS 10.3(A) AND (B); PROVIDED,
HOWEVER, THAT EACH MEMBER RECOGNIZES AND AGREES THAT THE COMPANY MAY AND SHALL
DISCLOSE CERTAIN CONFIDENTIAL INFORMATION, INCLUDING CERTAIN MEMBER INFORMATION,
TO THIRD PARTIES PURSUANT TO AND TO THE EXTENT REQUIRED BY TRANSACTION DOCUMENTS
TO WHICH THE COMPANY AND ITS SUBSIDIARIES ARE PARTY.


 


(D)           MEMBER INFORMATION SHALL NOT BE SUPPLIED BY THE COMPANY (AND THE
COMPANY SHALL INSTRUCT ALL DESIGNEES TO THE BOARD OF DIRECTORS OF ITS
SUBSIDIARIES NOT TO SUPPLY ANY SUCH INFORMATION) TO ANY PERSON WHO IS NOT AN
EMPLOYEE OF THE COMPANY, INCLUDING ANY EMPLOYEE OF A MEMBER OR ANY DIRECTOR WHO
IS NOT AN EMPLOYEE OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, (I) MEMBER
INFORMATION MAY BE DISCLOSED TO AUTHORIZED THIRD-PARTY CONTRACTORS OF THE
COMPANY IF THE COMPANY DETERMINES THAT SUCH DISCLOSURE IS REASONABLY NECESSARY
TO FURTHER THE BUSINESS OF THE COMPANY, AND IF SUCH CONTRACTOR EXECUTES A
NON-DISCLOSURE AGREEMENT PREVENTING SUCH CONTRACTOR FROM DISCLOSING SUCH MEMBER
INFORMATION FOR THE BENEFIT OF EACH PROVIDER OF MEMBER INFORMATION IN A FORM
REASONABLY ACCEPTABLE TO THE APPLICABLE FOUNDING MEMBER(S) AND (II) THE COMPANY
MAY AND SHALL DISCLOSE CERTAIN MEMBER INFORMATION, TO THIRD PARTIES (INCLUDING
INVESTORS IN OR CREDITORS OF SUBSIDIARIES AND COUNTERPARTIES TO TRANSACTION
DOCUMENTS TO WHICH THE COMPANY OR ITS SUBSIDIARIES ARE PARTY) PURSUANT TO AND TO
THE EXTENT REQUIRED BY TRANSACTION DOCUMENTS TO WHICH THE COMPANY AND ITS
SUBSIDIARIES ARE PARTY.  MEMBER INFORMATION DISCLOSED BY ANY MEMBER TO THE
COMPANY SHALL NOT BE SHARED WITH ANY OTHER MEMBER WITHOUT THE DISCLOSING
MEMBER’S WRITTEN CONSENT.


 

10.4        Injunctive Relief.  The Company and each Member acknowledge and
agree that a violation of any of the terms of this Agreement will cause the
other Members and the Company, as the case may be, irreparable injury for which
an adequate remedy at law is not available.  Accordingly, it is agreed that each
of the Members and the Company will be entitled to an injunction, restraining
order or other equitable relief to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction, in addition to any other remedy to which they
may be entitled at law or, equity.  Nothing stated herein shall limit any other
remedies provided under this Agreement or available to the parties at law or in
equity.

 

43

--------------------------------------------------------------------------------



 

10.5        Successors, Assigns and Transferees.  The provisions of this
Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective successors and Permitted Transferees, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including but not limited to any creditor of the Company or its
Subsidiaries, any right, benefit, or remedy of any nature by reason of this
Agreement.  An assignment of the rights, interests or obligations hereunder,
including but not limited to an assignment by operation of law, shall be null
and void unless a provision of this Agreement specifically provides otherwise or
the Company gives its prior written consent therefor.

 

10.6        Notices.  Any written notice required or permitted to be delivered
pursuant to this Agreement shall be in writing and shall be deemed delivered: 
(a) upon delivery if delivered in person; (b) upon transmission if sent via
telecopier, with electronic confirmation of receipt; (c) one Business Day after
deposit with a nationally recognized courier service, provided that confirmation
of such overnight delivery is received by the sender; and (d) upon transmission
if sent via e-mail, with a confirmation copy sent via telecopier on the same day
with electronic confirmation of receipt.  Notices to the Company or any Member
shall be delivered to the Company or such Member as set forth in Exhibit A, as
it may be revised from time to time.  Either party may change its address for
notices by giving written notice of the new address to the other party in
accordance with this Section, but any element of such party’s address that is
not newly provided in such notice shall be deemed not to have changed.

 

10.7        Integration.  This Agreement, together with the other Joint Venture
Agreements and the documents referred to herein or therein, or delivered
pursuant hereto or thereto, contain the exclusive entire and final understanding
of the parties with respect to the subject matter hereof and thereof.  There are
no agreements, representations, warranties, covenants or undertakings with
respect to the subject matter hereof or thereto other than those expressly set
forth herein or therein.  Except as expressly set forth herein and therein, this
Agreement, together with the other Joint Venture Agreements, supersede all other
prior agreements, discussions, negotiations, communications and understandings
between the parties with respect to such subject matter hereof and thereof.  No
party has relied on any statement, representation, warranty, or promise not
expressly contained in this Agreement or another Joint Venture Agreement in
connection with this transaction.

 

10.8        Severability.  If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, then such provision, paragraph, word, clause, phrase or sentence
shall be deemed restated to reflect the original intention of the parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement.  The legality and enforceability of any such provision, paragraph,
word, clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof will not be
in any way impaired, it being intended that all obligations, rights, powers and
privileges of the Company and the Members will be enforceable to the fullest
extent permitted by law.  Upon such determination of invalidity, illegality or
unenforceability, the Company and the Members shall negotiate in good faith to
amend this Agreement to effect the original intent of the Members.

 

44

--------------------------------------------------------------------------------



 

10.9        Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument.  The parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email, by each party of a
signed signature page hereof to the other party.


 

10.10      Governing Law; Submission to Jurisdiction.


 


(A)           THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS
AND DUTIES OF THE PARTIES.


 


(B)           EACH PARTY HERETO AGREES THAT ANY LEGAL ACTION OR OTHER LEGAL
PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF
THIS AGREEMENT SHALL BE BROUGHT OR OTHERWISE COMMENCED EXCLUSIVELY IN ANY STATE
OR FEDERAL COURT LOCATED IN DELAWARE OR IN NEW YORK, NEW YORK.  SUBJECT TO THE
PRECEDING SENTENCE, EACH PARTY THERETO:


 

(I)            EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE
JURISDICTION OF EACH STATE AND FEDERAL COURT LOCATED IN DELAWARE OR NEW YORK,
NEW YORK (AND EACH APPELLATE COURT LOCATED IN DELAWARE OR THE STATE OF NEW YORK)
IN CONNECTION WITH ANY SUCH LEGAL PROCEEDING, INCLUDING TO ENFORCE ANY
SETTLEMENT, ORDER OR AWARD;

 

(II)           CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN ANY
MANNER PERMITTED BY THE APPLICABLE LAWS OF DELAWARE OR THE STATE OF NEW YORK,
AND AGREES THAT SERVICE OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 10.6 IS
REASONABLY CALCULATED TO GIVE ACTUAL NOTICE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW;

 

(III)          AGREES THAT EACH STATE AND FEDERAL COURT LOCATED IN DELAWARE OR
NEW YORK, NEW YORK SHALL BE DEEMED TO BE A CONVENIENT FORUM;

 

(IV)          WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE), IN ANY SUCH LEGAL PROCEEDING COMMENCED IN ANY STATE OR FEDERAL COURT
LOCATED IN NEW YORK, NEW YORK, ANY CLAIM THAT SUCH PARTY IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT SUCH LEGAL PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT
BE ENFORCED IN OR BY SUCH COURT; AND

 

(V)           AGREES TO THE ENTRY OF AN ORDER TO ENFORCE ANY RESOLUTION,
SETTLEMENT, ORDER OR AWARD MADE PURSUANT TO THIS SECTION BY THE STATE AND
FEDERAL COURTS LOCATED IN DELAWARE OR NEW YORK, NEW YORK AND IN CONNECTION
THEREWITH HEREBY WAIVES, AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE, OR OTHERWISE, ANY CLAIM THAT SUCH RESOLUTION, SETTLEMENT, ORDER OR
AWARD IS INCONSISTENT WITH OR VIOLATIVE OF THE LAWS OR PUBLIC POLICY OF THE LAWS
OF THE STATE OF DELAWARE OR NEW YORK OR ANY OTHER JURISDICTION.

 


(C)           IN THE EVENT OF ANY ACTION OR OTHER PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING
PARTY (AS DETERMINED BY

 

45

--------------------------------------------------------------------------------



 


THE COURT) SHALL BE ENTITLED TO PAYMENT BY THE NON-PREVAILING PARTY OF ALL COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE PREVAILING
PARTY, INCLUDING ANY COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY
CHALLENGE TO THE JURISDICTION OR THE CONVENIENCE OR PROPRIETY OF VENUE OF
PROCEEDINGS BEFORE ANY STATE OR FEDERAL COURT LOCATED IN DELAWARE OR NEW YORK,
NEW YORK.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Connor

 

 

Name:

Kevin M. Connor

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

CINEMARK MEDIA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Cavalier

 

 

Name:

Michael Cavalier

 

 

Title:

Senior Vice President-General Counsel

 

 

 

 

 

 

 

 

 

REGAL/DCIP HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Amy E. Miles

 

 

Name:

Amy E. Miles

 

 

Title:

Chief Executive Officer

 

[Signature Page to DCIP LLC Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Members, Units and Certain Capital Contributions

 

Names and Addresses

 

Pre-Closing
Date Units

 

Pre-Closing Date
Capital
Contributions

 

Closing Date
Capital
Contribution

 

Total Units
(including
Closing Date
Units)

 

 

 

 

 

 

 

 

 

AMC Founding Member:
American Multi-Cinema, Inc.
920 Main Street
Kansas City, MO 64105
Attention: Frank Rash, Senior Vice President
Telecopy: (816) 480-4619
Telephone: (816) 480-2521
Email: frash@amctheatres.com

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

 

 

 

 

 

 

 

 

Cinemark Founding Member:
Cinemark Media, Inc.
3900 Dallas Parkway, Suite 500
Plano, TX 75093
Attention: Robert Copple, Chief Financial Officer
Telecopy: (972) 665-1003
Telephone: (972) 665-1116
Email: rcopple@cinemark.com

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

 

 

 

 

 

 

 

 

Regal Founding Member:
Regal/DCIP Holdings, LLC
7132 Regal Lane
Knoxville, TN 37918
Attention: Amy Miles
Telecopy: (865) 922-6085
Telephone: (865) 925-9422
Email: amy.miles@regalcinemas.com

 

[* * *]

 

[* * *]

 

Cash: $28,079,935

Equipment: $12,688,565

Total: $40,768,500

 

[* * *]

 

--------------------------------------------------------------------------------

[* * *]      Certain confidential information contained in this document, marked
by three asterisks, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities and Exchange
Act of 1934, as amended.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 


ALLOCATIONS EXHIBIT

 

The provisions of this Allocations Exhibit (“Allocations Exhibit”) form a part
of and are incorporated into the Operating Agreement of Digital Cinema
Implementation Partners, LLC (the “Agreement”), to which it is attached as if
these provisions were set forth in full in the Agreement.  Initially capitalized
terms set forth in this Allocations Exhibit and not otherwise defined herein
shall have the meanings specified for such terms in Article 1 of the Agreement.

 

1.             Capital Accounts.

 

1.1.          Establishment and Maintenance of Capital Accounts.  The Company
shall establish and maintain for each Member a separate account (“Capital
Account”) in accordance with the rules of Treasury Regulations
Section 1.704-1(b)(2)(iv) and this Allocations Exhibit.  The Capital Account of
each Member shall be increased by (i) the amount of cash or the Gross Asset
Value of any property contributed (or deemed contributed) by a Member to the
Company (net of liabilities secured by the property or to which the property is
subject) pursuant to the Agreement, (ii) the amount of Net Profits allocated to
such Member pursuant to this Allocations Exhibit, and (iii) the amount of any
other items of income or gain specially allocated to such Member pursuant to
this Allocations Exhibit.  The Capital Account of each Member shall be decreased
by (x) the amount of cash or Gross Asset Value (net of liabilities secured by
the property or to which the property is subject) of any distributions of cash
or property made to such Member pursuant to the Agreement, (y) the amount of Net
Loss allocated to such Member pursuant to this Allocations Exhibit, and (z) the
amount of any other items of deduction or loss specially allocated to such
Member pursuant to this Allocations Exhibit.  The Capital Accounts of each
Member shall be increased or decreased to reflect the revaluation of Company
assets under Section 1.2 of this Allocations Exhibit.

 

1.2.          Revaluations of Company Assets.

 

(i)            Consistent with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) and as provided in this Section 1.2, the Gross
Asset Values of all Company assets shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Company
assets, as of the times of the adjustments provided in Section 1.2(ii) of this
Allocations Exhibit, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such asset and allocated pursuant to this
Allocations Exhibit.

 

(ii)           Such adjustments shall be made as of the following times:
(w) immediately prior to the acquisition of an additional interest in the
Company, after the date hereof, by any new or existing Member in exchange for
more than a de minimis capital contribution; (x) immediately prior to the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for an interest in the Company; (y) immediately prior
to the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); and (z) such other times as determined by the
Board, provided, however, that adjustments pursuant to clauses (w) 

 

B-1

--------------------------------------------------------------------------------


 

and (x) above shall be made only if the Board determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members in the Company.

 

(iii)          In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) the Gross Asset Value of Company assets distributed
in kind shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company assets, as of the time any such
asset is distributed.

 

(iv)          In determining Unrealized Gain or Unrealized Loss for purposes of
this Allocations Exhibit, the aggregate cash amount and fair market value of all
Company assets (including cash or cash equivalents) shall be determined by the
Board using such reasonable method of valuation as it may adopt, or in the case
of a liquidating distribution pursuant to Article 7 of the Agreement, be
determined and allocated by the Board using such reasonable methods of valuation
as it may adopt.  The Board shall allocate such aggregate value among the assets
of the Company (in such manner as it may determine in its sole and absolute
discretion to arrive at a fair market value for individual properties).

 

1.3.          Compliance with Regulations.  The provisions of this Allocations
Exhibit relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulation Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.  In the event the
Board determines that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or a Member), are
computed in order to comply with such Treasury Regulations, the Board may make
such modification, provided that it is not likely to have any material effect on
the amounts distributable to any person pursuant to Article 7 of the Agreement
upon the dissolution of the Company.  The Board also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Members and the amount of Company capital reflected on
the Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause the
Agreement and this Allocations Exhibit not to comply with Treasury Regulation
Section 1.704-1(b).

 

2.             Allocation of Net Profit and Net Loss.

 

2.1.          Allocations to Members.  Except as otherwise provided in Article 3
of this Allocations Exhibit (including, without limitation, the special
allocations related to Depreciation), Net Profits and Net Loss shall be
allocated among the Members in accordance with their then respective Allocation
Percentages.

 

2.2.          Substantial Economic Effect.  The allocation provisions contained
in this Allocations Exhibit are intended to comply with Code Section 704(b) and
the Treasury Regulations promulgated thereunder.

 

B-2

--------------------------------------------------------------------------------


 

3.             Special Allocations.  Notwithstanding any other provision of the
Agreement or this Allocations Exhibit, the following special allocations shall
be made in the following order:

 

3.1.          Minimum Gain Chargeback.  Notwithstanding any other provisions of
this Allocations Exhibit, if there is a net decrease in Partnership Minimum Gain
during any Fiscal Year (or other applicable period), each Member shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Partnership Minimum Gain, as determined under Treasury
Regulation Section 1.704-2(g).  Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto.  The items to be so allocated shall be
determined in accordance with Treasury Regulation Section 1.704-2(f)(6).  This
Section 3.1 is intended to comply with the minimum gain chargeback requirements
of Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith.

 

3.2.          Partner Minimum Gain Chargeback.  Notwithstanding any other
provision of this Allocations Exhibit (except Section 3.1), if there is a net
decrease in Minimum Gain Attributable to Partner Nonrecourse Debt during any
Fiscal Year (or other applicable period), each Member who has a share of the
Minimum Gain Attributable to such Partner Nonrecourse Debt, determined in
accordance with Treasury Regulation Section 1.704-2(i)(5), shall be specially
allocated items of Company income and gain for such year or period (and, if
necessary, subsequent years or periods) in an amount equal to such Member’s
share of the net decrease in such Minimum Gain Attributable to Partner
Nonrecourse Debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(5).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto.  The items to be so allocated shall be determined in
accordance with Treasury Regulation Section 1.704-2(i)(4).  This Section 3.2 is
intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith.

 

3.3.          Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6) and, after giving effect to the allocations required
under Articles 2 and 3 of this Allocations Exhibit as if this Section 3.3 were
not a part of this Agreement, such Member has an Adjusted Capital Account
Deficit, items of Company income and gain shall be specially allocated to such
Member in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations, its Adjusted Capital Account Deficit created by
such adjustments, allocations or distributions as quickly as possible.

 

3.4.          GROSS INCOME ALLOCATION.  IF ANY MEMBER WOULD OTHERWISE HAVE AN
ADJUSTED CAPITAL ACCOUNT DEFICIT AS OF THE LAST DAY OF ANY FISCAL YEAR (OR OTHER
APPLICABLE PERIOD), INDIVIDUAL ITEMS OF INCOME AND GAIN OF THE COMPANY SHALL BE
SPECIFICALLY ALLOCATED TO SUCH MEMBER (IN THE MANNER SPECIFIED IN SECTION 3.3 OF
THIS ALLOCATIONS EXHIBIT) SO AS TO ELIMINATE SUCH DEFICIT AS QUICKLY AS
POSSIBLE.

 

3.5.          LIMITATIONS ON NET LOSS ALLOCATIONS.  WITH RESPECT TO ANY MEMBER,
NOTWITHSTANDING THE PROVISIONS OF SECTION 2.1, THE AMOUNT OF NET LOSSES FOR ANY
FISCAL YEAR (OR

 

B-3

--------------------------------------------------------------------------------


 

OTHER APPLICABLE PERIOD) THAT WOULD OTHERWISE BE ALLOCATED TO A MEMBER UNDER
SECTION 2.1 SHALL NOT CAUSE OR INCREASE AN ADJUSTED CAPITAL ACCOUNT DEFICIT. 
ANY NET LOSS IN EXCESS OF THE LIMITATION SET FORTH IN THIS SECTION 3.5 SHALL BE
ALLOCATED AMONG THE MEMBERS, PRO RATA, TO THE EXTENT EACH, RESPECTIVELY, IS
LIABLE WITH RESPECT TO ANY DEBT OR OTHER OBLIGATIONS OF THE COMPANY.

 

3.6.          Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal
Year (or other applicable period) shall be allocated among the Members in a
manner such that the Members’ Capital Accounts would equal, as close as
possible, the Capital Accounts that such Members would have without regard to
any Nonrecourse Deductions.

 

3.7.          Partner Nonrecourse Deductions.  Any Partner Nonrecourse
Deductions for any Fiscal Year (or other applicable period) shall be specially
allocated to the Member who bears the economic risk of loss, under Treasury
Regulation Section 1.704-2(i)(1), with respect to the Partner Nonrecourse Debt
to which such Partner Nonrecourse Deductions are attributable in accordance with
Treasury Regulation Section 1.704-2(i)(2).

 

3.8.          Code Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Section 734(b) of the Code
is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

 

3.9.          Curative Allocations.  The foregoing allocations set forth in this
Article 3 (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulation Sections 1.704-1(b) and 1.704-2. 
Notwithstanding any provisions of this Allocations Exhibit to the contrary
(other than the Regulatory Allocations), the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the cumulative net amount for
the allocations of Company items under the other Articles hereof shall be equal
to the net amount that would have been allocated had the Regulatory Allocations
not occurred.  This Section 3.9 is intended to minimize to the extent possible
and to the extent necessary any economic distortions which may result from
application of the Regulatory Allocations and shall be interpreted in a manner
consistent therewith.

 

3.10         Depreciation.  All Depreciation deductions attributable to the
Equipment installed to a Member’s Complexes shall be specially allocated to that
Member.  All other Depreciation deductions shall be included as a component of
Net Profits and Net Loss.

 

3.11.        NON-FUNDING MEMBER.  IN THE EVENT THAT THE CAPITAL ACCOUNT BALANCES
OF THE MEMBERS ARE ADJUSTED TO TAKE ACCOUNT OF A NON-FUNDING MEMBER PURSUANT TO
SECTION 5.4(A)(V) OF THE AGREEMENT, NET PROFITS AND NET LOSS, AND INDIVIDUAL
ITEMS OF COMPANY INCOME, GAIN, LOSS AND DEDUCTION, SHALL BE SPECIALLY ALLOCATED
TO THE MEMBERS TO REFLECT THE ADJUSTMENT CONTEMPLATED BY SECTION 5.4(A)(V) OF
THE AGREEMENT.

 

B-4

--------------------------------------------------------------------------------


 

3.12         SPECIAL ALLOCATION.  IF, FOR FEDERAL INCOME TAX PURPOSES, THE
COMPANY IS DEEMED TO HAVE MADE A DEDUCTIBLE PAYMENT TO A MEMBER THAT IS NOT
ACTUALLY PAID, THEN NOTWITHSTANDING SECTION 2.1, THE DEDUCTION ATTRIBUTABLE TO
SUCH PAYMENT SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER.

 

4.             Allocations for Tax Purposes.

 

4.1.          Generally.  Except as otherwise provided in this Article, for
federal income tax purposes, each item of income, gain, loss and deduction (a
“Tax Item”) shall be allocated among the Members in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated among
the Members pursuant to this Allocations Exhibit.

 

4.2.          Sections 1245/1250 Recapture.  If any portion of gain from the
sale of property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Members in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from that Member who is allocated Affected Gain pursuant
to clause (A) so that, to the extent possible, the other Member is allocated the
same amount and type, of capital gain that would have been allocated to it had
Code Sections 1245 and/or 1250 not applied.  For purposes hereof, in order to
determine the proportionate allocations of depreciation and amortization
deductions for each Fiscal Year (or other applicable period), such deductions
shall be deemed allocated on the same basis as Net Profit and Net Loss for such
Fiscal Year (or other applicable period).

 

4.3.          Tax Allocations:  Code Section 704(c).  In accordance with Code
Section 704(c) and the Treasury Regulations promulgated thereunder, income,
gain, loss and deduction with respect to any asset contributed to the capital of
the Company shall, solely for tax purposes, be allocated among the Members so as
to take account of any variation between the adjusted basis of such asset to the
Company for federal income tax purposes and its initial Gross Asset Value.  In
the event the Gross Asset Value of any Company asset is adjusted pursuant to
this Allocations Exhibit, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset to the Company for federal income tax purposes
and its Gross Asset Value in the same manner as under Code Section 704(c) and
the Treasury Regulations promulgated thereunder.  Any elections or other
decisions relating to such allocations shall be made by the Board in any manner
that reasonably reflects the purpose and intention of this Agreement, provided
that any items of loss or deduction attributable to property contributed by a
Member shall, to the extent of an amount equal to the excess of (A) the federal
income tax basis of such asset at the time of its contribution over (B) the
Gross Asset Value of such asset at such time, be allocated in its entirety to
such contributing Member and the tax basis of such asset for purposes of
computing the amounts of all items allocated to any other Member (including a
transferee of the contributing Member) shall be equal to its Gross Asset Value
upon its contribution to the Company. Allocations pursuant to this Section 4.3
are solely for purposes of federal, state, and local taxes and shall not affect,
or in any way be taken into account in computing, any Member’s Capital Account
or share of Net Profits, Net Loss, other items, or distributions pursuant to any
provision of this Agreement.

 

B-5

--------------------------------------------------------------------------------


 

5.             Excess Nonrecourse Liabilities.

 

Any “excess nonrecourse liabilities” (within the meaning of Treasury Regulation
Section 1.752-3(a)(3)) shall be allocated to the Members based on their
Allocation Percentages.

 

6.             Definitions.

 

6.1.          “Adjusted Capital Account Deficit” means, with respect to any
Member, the deficit balance, if any, in such Member’s Capital Account as of the
end of the relevant Fiscal Year (or other applicable period), after giving
effect to the following adjustments:

 

(i)            Credit to such Capital Account any amounts which such Member is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(ii)           Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith.

 

6.2           “Affected Gain” shall have the meaning set forth in Section 4.2 of
this Agreement.

 

6.3           “Allocation Percentages” means the percentage that is equal to the
Digital Systems deployed in a Member’s Screens expressed as a percentage of all
the Digital Systems deployed in all the Members’ Screens, as determined from
time to time.

 

6.4.          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

6.5.          “Depreciation” means, for each Fiscal Year (or other applicable
period), an amount equal to the depreciation, amortization, or other cost
recovery deduction allowable with respect to an asset for such Fiscal Year (or
other applicable period), except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year (or other applicable period), Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such Fiscal Year (or other applicable period) bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year (or other
applicable period) is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board.

 

6.6.          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

B-6

--------------------------------------------------------------------------------


 

(i)            the initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset on the
date of contribution to the Company, as determined by the contributing Member
and the Board;

 

(ii)           the Gross Asset Values of all Company assets shall be adjusted in
accordance with Section 1.2 of this Allocations Exhibit; and

 

(iii)          the Gross Asset Value of an asset shall be adjusted each Fiscal
Year (or other applicable period) by the Depreciation with respect to such asset
taken into account for purposes of computing Net Profits and Net Loss for such
year (or other applicable period).

 

6.7.          “Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean
“partner nonrecourse debt minimum gain” as determined in accordance with
Treasury Regulation Section 1.704-2(i)(2).

 

6.8.          “Net Profits or Net Loss” shall mean, for each Fiscal Year (or
other applicable period), an amount equal to the Company’s taxable income or tax
loss for such year or period, determined in accordance with Section 703(a) of
the Code (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Section 703(a) of the Code shall be
included in taxable income or loss), with the following adjustments:

 

(i)            The computation of all items of income, gain, loss and deduction
shall be made without regard to the fact that items described in Sections
705(a)(1)(B) or 705(a)(2)(B) of the Code are not includable in gross income or
are neither currently deductible nor capitalized for federal income tax
purposes;

 

(ii)           Any income, gain or loss attributable to the taxable disposition
of any Company asset shall be determined as if the adjusted basis of such asset
as of such date of disposition were equal in amount to the Company’s Gross Asset
Value with respect to such asset as of such date;

 

(iii)          In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year (or other
applicable period);

 

(iv)          In the event the Gross Asset Value of any Company asset is
adjusted to reflect any Unrealized Gain or Unrealized Loss with respect to such
asset pursuant to Section 1.2 hereof, the amount of any such Unrealized Gain or
Unrealized Loss shall be taken into account as gain or loss from the disposition
of such asset; and

 

(v)           Any items specially allocated under Article 3 of this Allocations
Exhibit shall not be taken into account.

 

6.9.          “Nonrecourse Deductions” shall have the meaning set forth in
Sections 1.704-2(b)(1) and (c) of the Treasury Regulations.

 

B-7

--------------------------------------------------------------------------------


 

6.10.        “Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.752-1(a)(2) of the Treasury Regulations.

 

6.11.        “Partner Nonrecourse Debt” shall have the meaning set forth in
Section 1.704-2(b)(4) of the Treasury Regulations.

 

6.12.        “Partner Nonrecourse Deductions” shall have the meaning set forth
in Section 1.704-2(i)(1) of the Treasury Regulations.

 

6.13.        “Partnership Minimum Gain” shall have the meaning set forth in
Sections 1.704-2(b)(2) and (d)(1) of the Treasury Regulations.

 

6.14.        “Regulatory Allocations” shall have the meaning set forth in
Section 3.9 of this Allocations Exhibit.

 

6.15         “Tax Item” shall have the meaning set forth in Section 4.1 of this
Allocations Exhibit.

 

6.16         “Treasury Regulations” means the federal income tax regulations,
including any temporary regulations, promulgated under the Code, as such
Treasury Regulations may be amended from time to time.  Any and all references
herein to specific provisions of the Treasury Regulations shall be deemed to
refer to any corresponding successor provisions.

 

6.17.        “Unrealized Gain” means, with respect to any Company asset as of
any particular date, the excess of (i) the gross fair market value of such asset
on such date as determined in accordance with Section 1.2 of this Allocations
Exhibit, over (ii) the Gross Asset Value of such asset to the Company on such
date.

 

6.18.        “Unrealized Loss” means, with respect to any Company asset as of
any particular date, the excess of (i) the Gross Asset Value of such asset to
the Company on such date, over (ii) the gross fair market value of such asset on
such date, as determined in accordance with Section 1.2 of this Allocations
Exhibit as of such date.

 

B-8

--------------------------------------------------------------------------------